UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15[d] OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number0-19022 Gateway Tax Credit Fund II Ltd. (Exact name of Registrant as specified in its charter) Florida 65-0142704 (State or other jurisdiction of incorporation or organization) (IRS Employer No.) 880 Carillon Parkway St. Petersburg,Florida33716 (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (727)567-1000 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Title of Each Class Beneficial Assignee Certificates Number of Record Holders Title of Class as of March 31, 2010 Beneficial Assignee Certificates General Partner Interest 2 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES[] NO[X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YES[] NO[X] Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES[X] NO[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). YES[X] NO[] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Sec. 229.405 of this chapter) is not contained herein, and will not be contained to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrants most recently completed second fiscal quarter. There is no market for the Registrant’s Limited Partnership interests. DOCUMENTS INCORPORATED BY REFERENCE Parts I, II, III and IV - Form S-11 Registration Statement and all amendments and supplements thereto. File No. 33-31821 2 PART I Item 1.Business Gateway Tax Credit Fund II Ltd. (“Gateway”) is a Florida Limited Partnership.The general partners are Raymond James Tax Credit Funds, Inc., the Managing General Partner, and Raymond James Partners, Inc. (collectively the “General Partners”), both sponsors of Gateway Tax Credit Fund II Ltd. and wholly owned subsidiaries of Raymond James Financial, Inc. Pursuant to the Securities Act of 1933, Gateway filed a Form S-11 Registration Statement with the Securities and Exchange Commission, effective September 12, 1989, which covered the offering (the “Public Offering”) of Gateway’s Beneficial Assignee Certificates (“BACs”) representing assignments of units for the beneficial interest of the limited partnership interest of the Assignor Limited Partner.The Assignor Limited Partner was formed for the purpose of serving in that capacity for Gateway and will not engage in any other business. Gateway is engaged in only one industry segment, to acquire limited partnership interests in unaffiliated limited partnerships (“Project Partnerships”), each of which owns and operates one or more apartment complexes eligible for Low-Income Housing Tax Credits (“Tax Credits”) under Section 42 of the Internal Revenue Code, received over a ten year period.Subject to certain limitations, Tax Credits may be used by Gateway’s investors to reduce their income tax liability generated from other income sources.Gateway will terminate on December 31, 2040 or sooner, in accordance with the terms of its Limited Partnership Agreement.As of March 31, 2010, Gateway had received capital contributions of $195,410 from the General Partners and $37,228,000 from Assignees. Gateway offered BACs in five series.BACs in the amounts of $6,136,000, $5,456,000, $6,915,000, $8,616,000 and $10,105,000 for Series 2, 3, 4, 5, and 6, respectively had been issued as of March 31, 2010.Each Series invests in a separate and distinct pool of Project Partnerships.Net proceeds from each Series were used to acquire Project Partnerships which are specifically allocated to such Series.Income or loss and all tax items from the Project Partnerships acquired by each Series are specifically allocated among the Assignees of such Series. Operating profits and losses, cash distributions from operations and Tax Credits are allocated 99% to the Assignees and 1% to the General Partners.Profit or loss and cash distributions from sales of properties will be allocated as described in the Limited Partnership Agreement. Gateway initially held investments in 148 Project Partnerships.As more fully discussed in Item 7 herein, Gateway is presently in the process of disposing of all of its investments in Project Partnerships.As of March 31, 2010, 62 Project Partnerships once held by Gateway have been sold or otherwise disposed.Project Partnership investments held by Series as of March 31, 2010 are as follows:12 Project Partnerships for Series 2, 15 Project Partnerships for Series 3, 9 Project Partnerships for Series 4, 21 Project Partnerships for Series 5 and 29 Project Partnerships for Series 6.Gateway acquired its interests in the Project Partnerships by becoming a limited partner in the Project Partnerships that own the properties.As of March 31, 2010, the capital received for each Series was fully invested in Project Partnerships and management plans no new Project Partnership acquisitions. The primary source of funds from the inception of each Series has been the capital contributions from Assignees.Gateway’s operating costs are funded using the reserves established for this purpose, the interest earned on these reserves and distributions received from Project Partnerships.Gateway has also received proceeds from the sale of Project Partnerships and made corresponding cash distributions to Assignees. All but two of the Project Partnerships are government subsidized.Most have mortgage loans from the Farmers Home Administration (now called USDA Rural Development) (“USDA RD”) under Section 515 of the Housing Act of 1949.These mortgage loans are made at low interest rates for multi-family housing in rural and suburban areas, with the requirement that the interest savings be passed on to low income tenants in the form of lower rents.A significant portion of the Project Partnerships also receive rental assistance from USDA RD to subsidize certain qualifying tenants. 3 Item 1.Business (Continued) The investment objectives of Gateway are to: 1)Provide tax benefits to Assignees in the form of Tax Credits during the period in which each Project is eligible to claim Tax Credits; 2)Preserve and protect the capital contributions of Investors; 3)Participate in any capital appreciation in the value of the Projects; and 4)Provide passive losses to individual investors to offset passive income from other passive activities, and provide passive losses to corporate investors to offset business income. The investment objectives and policies of Gateway are described in detail on pages 34 through 40 of the Prospectus, under the caption “Investment Objectives and Policies” which is incorporated herein by reference. Gateway’s goal is to invest in a diversified portfolio of Project Partnerships located in rural and suburban locations with a high demand for low income housing.As of March 31, 2010, the investor capital contributions were successfully invested in Project Partnerships which met the investment criteria.The Tax Credits have been provided to Gateway’s investors and the fifteen year Tax Credit compliance period has expired for all of the Project Partnerships.Gateway is now in the process of disposing of its remaining interests and distributing proceeds from those sales to the Assignees.Gateway’s objective is to sell Gateway’s interest in such properties for fair market value and ultimately, liquidate the Project Partnerships and in turn liquidate Gateway. Gateway has no direct employees.Services are performed by the Managing General Partner and its affiliates and by agents retained by it.The Managing General Partner has full and exclusive discretion in management and control of Gateway. Exit Strategy When Project Partnerships reach the end of their Tax Credit compliance period, Gateway initiates a process of disposing of its investments in the Project Partnerships. The objective is to sell Gateway's interest in such properties for fair market value and ultimately, liquidate the Project Partnerships and in turn, when Gateway's last Project Partnership investment is sold, liquidate Gateway. The IRS compliance period for low-income housing Tax Credit properties is generally 15 years from occupancy following construction or rehabilitation completion. All of the Project Partnerships have reached the end of their Tax Credit compliance period.As of March 31, 2010, 62 of the Project Partnership investments have been sold and, in accordance with the Gateway partnership agreement, the entire net proceeds received from these sales either have been or will be distributed to the Assignee Limited Partners of those Series of Gateway.On a cumulative basis as of March 31, 2010, $844,487 of net sales proceeds representing $137.59 per Assignee Limited Partner unit in Series 2, $535,698 of net sales proceeds representing $98.18 per Assignee Limited Partner unit in Series 3, $678,707 of net sales proceeds representing $98.15 per Assignee Limited Partner unit in Series 4, $464,238 of net sales proceeds representing $53.87 per Assignee Limited Partner unit in Series 5, and $455,888 of net sales proceeds representing $45.08 per Assignee Limited Partner unit in Series 6 have been distributed to the Assignee Limited Partners of the respective Series. Item 1A.Risk Factors The General Partners do not believe the Project Partnerships are subject to the risks generally associated with conventionally financed nonsubsidized apartment properties.Risks related to the operations of Gateway are described in detail on pages 23 through 34 of the Prospectus, as supplemented, contained in the Registration Statement, File No. 33-31821 (“Prospectus”) under the Caption “Risk Factors” which is incorporated herein by reference. Investors eventually may be allocated profits for tax purposes which exceed any cash Gateway distributes to them.Under these circumstances, unless an investor has passive losses or credits to reduce such tax liability, the investor will have to pay federal income tax without a corresponding cash distribution from Gateway.Similarly, in the event of a sale or foreclosure of an apartment complex, an investor may be allocated taxable income, resulting in a tax liability in excess of any cash distributed to the investor as a result of such event. There is no assurance that investors will receive any cash distributions from the sale or disposal of a Project Partnership.The price at which a Project Partnership is sold may not besufficient to pay the mortgage and other expenses which must be paid at such time. Item 1B.Unresolved Staff Comments None. 4 Item 2.Properties: Gateway holds an interest in properties through its limited partnership investments in Project Partnerships.The net investment for book purposes as of March 31, 2010 is zero for each Project Partnership for all Series.The following table provides certain summary information regarding the Project Partnerships in which Gateway held an interest as of December 31, 2009 (the Project Partnerships’ financial information contained herein is reported on a 3-month lag): SERIES 2 PARTNERSHIP LOCATION OF PROPERTY # OF UNITS DATE ACQUIRED PROPERTY COST OCCUPANCY RATE Deerfield II Douglas, GA 24 9/90 92% Hartwell Family Hartwell, GA 24 9/90 75% Cherrytree Apts. Albion, PA 33 9/90 91% Springwood Apts. Westfield, NY 32 9/90 88% Pearson Elderly Pearson, GA 25 9/90 100% Richland Elderly Richland, GA 34 9/90 100% Woodland Terrace Waynesboro, GA 30 9/90 97% Mt. Vernon Elderly Mt. Vernon, GA 21 9/90 90% Lakeland Elderly Lakeland, GA 29 9/90 97% Manchester Housing Manchester, GA 49 1/91 98% Durango C.W.W. Durango, CO 24 1/91 96% Columbus Seniors Columbus, KS 16 5/92 100% Total Series 2 The average effective rental income per unit for the year ended December 31, 2009 is $4,531 per year ($378 per month). SERIES 3 PARTNERSHIP LOCATION OF PROPERTY # OF UNITS DATE ACQUIRED PROPERTY COST OCCUPANCY RATE Poteau II Poteau, OK 52 8/90 77% Sallisaw Sallisaw, OK 52 8/90 90% Nowata Properties Oolagah, OK 32 8/90 66% Waldron Properties Waldron, AR 24 9/90 100% Roland II Roland, OK 52 10/90 92% Stilwell Stilwell, OK 48 10/90 69% Hornellsville Arkport, NY 24 9/90 96% CE McKinley II Rising Sun, MD 16 9/90 100% Weston Apartments Weston, AL 10 11/90 100% Countrywood Apts. Centreville, AL 40 11/90 100% Wildwood Apts. Pineville, LA 28 11/90 96% Hancock Hawesville, KY 12 12/90 100% Hopkins Madisonville, KY 24 12/90 96% Elkhart Apts. Elkhart, TX 54 1/91 98% Heritage Villas Helena, GA 25 3/91 92% Total Series 3 The average effective rental income per unit for the year ended December 31, 2009 is $4,143 per year ($345 per month). 5 Item 2.Properties (Continued) SERIES 4 PARTNERSHIP LOCATION OF PROPERTY # OF UNITS DATE ACQUIRED PROPERTY COST OCCUPANCY RATE Seneca Apartments Seneca, MO 24 2/91 96% Westville Westville, OK 36 3/91 97% Wellsville Senior Wellsville, KS 24 3/91 92% Stilwell II Stilwell, OK 52 3/91 75% Spring Hill Senior Spring Hill, KS 24 3/91 100% Wynnwood Common Fairchance, PA 34 4/91 100% Courtyard Huron, SD 21 6/91 95% Piedmont Barnesville, GA 36 8/91 81% S.F. Arkansas City Arkansas City, KS 12 8/91 92% Total Series 4 The average effective rental income per unit for the year ended December 31, 2009 is $4,421 per year ($368 per month). SERIES 5 PARTNERSHIP LOCATION OF PROPERTY # OF UNITS DATE ACQUIRED PROPERTY COST OCCUPANCY RATE S.F. Winfield Winfield, KS 12 8/91 83% S.F.Medicine Lodge Medicine Lodge, KS 16 8/91 100% S.F. Ottawa Ottawa, KS 24 8/91 92% S.F. Concordia Concordia, KS 20 8/91 70% Carrollton Club Carrollton, GA 78 9/91 91% Scarlett Oaks Lexington, SC 40 9/91 98% Brooks Hill Ellijay, GA 44 9/91 95% Greensboro Greensboro, GA 24 9/91 92% Greensboro II Greensboro, GA 32 9/91 100% Crawford Crawford, GA 25 9/91 96% Yorkshire Wagoner, OK 60 9/91 92% Clayton Clayton, OK 24 9/91 96% Alma Alma, AR 24 9/91 100% Spring Hill Spring Hill, KS 36 9/91 97% Menard Retirement Menard, TX 24 9/91 92% Wallis Housing Wallis, TX 24 9/91 83% Mill Creek Grove, OK 60 11/91 100% Cloverdale Cloverdale, IN 24 1/92 96% So. Timber Ridge Chandler, TX 44 1/92 95% Pineville Pineville, MO 12 5/92 83% Ravenwood Americus, GA 24 1/94 96% Total Series 5 The average effective rental income per unit for the year ended December 31, 2009 is $4,635 per year ($386 per month). 6 Item 2.Properties (Continued) SERIES 6 PARTNERSHIP LOCATION OF PROPERTY # OF UNITS DATE ACQUIRED PROPERTY COST OCCUPANCY RATE Carthage Carthage, MO 24 1/92 100% Coal City Coal City, IL 24 3/92 92% Frazer Place Smyrna, DE 30 4/92 97% Ehrhardt Ehrhardt, SC 16 4/92 94% Sinton Sinton, TX 32 4/92 97% Frankston Frankston, TX 24 4/92 92% Flagler Beach Flagler Beach, FL 43 5/92 98% Oak Ridge Williamsburg, KY 24 5/92 96% Monett Monett, MO 32 5/92 100% Arma Arma, KS 28 5/92 96% Southwest City Southwest City, MO 12 5/92 100% Meadowcrest Luverne, AL 32 6/92 97% Parsons Parsons, KS 48 7/92 100% Goodwater Falls Jenkins, KY 36 7/92 100% Northfield Station Corbin, KY 24 7/92 92% Pleasant Hill Somerset, KY 24 7/92 88% Heritage Drive So. Jacksonville, TX 40 1/92 98% Brodhead Brodhead, KY 24 7/92 100% Mt. Village Mt. Vernon, KY 24 7/92 100% Hazlehurst Hazlehurst, MS 32 8/92 100% Sunrise Yankton, SD 33 8/92 88% Stony Creek Hooversville, PA 32 8/92 94% Logan Place Logan, OH 40 9/92 83% Haines Haines, AK 32 8/92 94% Maple Wood Barbourville, KY 24 8/92 100% Summerhill Gassville, AR 28 9/92 96% Dorchester St. George, SC 12 9/92 100% Lancaster Mountain View, AR 33 9/92 94% Dawson Dawson, GA 40 11/93 100% Total Series 6 The average effective rental income per unit for the year ended December 31, 2009 is $4,799 per year ($400 per month). 7 Item 2.Properties (Continued) A summary of the book value of the fixed assets of the Project Partnerships as of December 31, 2009, 2008 and 2007 is as follows: 12/31/2009 SERIES 2 SERIES 3 SERIES 4 Land $ $ $ Land Improvements Buildings Furniture and Fixtures Construction in Process 0 0 Properties, at Cost Less:Accum Depr. Properties, Net $ $ $ SERIES 5 SERIES 6 TOTAL Land $ $ $ Land Improvements Buildings Furniture and Fixtures Construction in Process 0 0 Properties, at Cost Less:Accum Depr. Properties, Net $ $ $ 12/31/2008 SERIES 2 SERIES 3 SERIES 4 Land $ $ $ Land Improvements Buildings Furniture and Fixtures Construction in Process 0 0 Properties, at Cost Less:Accum Depr. Properties, Net $ $ $ SERIES 5 SERIES 6 TOTAL Land $ $ $ Land Improvements Buildings Furniture and Fixtures Construction in Process 0 0 Properties, at Cost Less:Accum Depr. Properties, Net $ $ $ 8 Item 2.Properties (Continued) 12/31/2007 SERIES 2 SERIES 3 SERIES 4 Land $ $ $ Land Improvements Buildings Furniture and Fixtures Construction in Process 0 0 Properties, at Cost Less:Accum Depr. Properties, Net $ $ $ SERIES 5 SERIES 6 TOTAL Land $ $ $ Land Improvements Buildings Furniture and Fixtures Construction in Process 0 Properties, at Cost Less:Accum Depr. Properties, Net $ $ $ Item 3.Legal Proceedings Gateway is not a party to any material pending legal proceedings. Item 4.(Removed and Reserved) 9 PART II Item 5.Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities (a) Gateway’s Limited Partnership interests (BACs) are not publicly traded.There is no market for Gateway’s Limited Partnership interests and it is unlikely that any will develop.No transfers of Limited Partnership Interest or BAC Units are permitted without the prior written consent of the Managing General Partner.There have been several transfers from inception to date with most being from individuals to their trusts or heirs.The Managing General Partner is not aware of the price at which the units are transferred.The conditions under which investors may transfer units is found under ARTICLE XII -“Issuance of BAC’S” on pages A-29 and A-30 of the Limited Partnership Agreement within the Prospectus, which is incorporated herein by reference. (b) Approximate Number of Equity Security Holders: Number of Record Holders Title of Class as of March 31, 2010 Beneficial Assignee Certificates General Partner Interest 2 Item 6.Selected Financial Data FOR THE YEARS ENDED MARCH 31, SERIES 2 Total Revenues Net Income (Loss) Equity in Loss of Project Partnerships - Total Assets Investments In Project Partnerships - Per BAC: (A) Tax Credits Portfolio Income Passive Loss Net Income (Loss) Distributions Paid - FOR THE YEARS ENDED MARCH 31, SERIES 3 Total Revenues Net (Loss) Income Equity in Income of Project Partnerships - Total Assets Investments In Project Partnerships - Per BAC: (A) Tax Credits Portfolio Income Passive Loss Net (Loss) Income Distributions Paid - - - 10 Item 6.Selected Financial Data (Continued) FOR THE YEARS ENDED MARCH 31, SERIES 4 Total Revenues Net (Loss) Income Equity in Loss of Project Partnerships - Total Assets Investments In Project Partnerships - Per BAC: (A) Tax Credits Portfolio Income Passive Loss Net (Loss) Income Distributions Paid - - FOR THE YEARS ENDED MARCH 31, SERIES 5 Total Revenues Net Income (Loss) Equity in Loss of Project Partnerships - Total Assets Investments In Project Partnerships - - Per BAC: (A) Tax Credits Portfolio Income Passive Loss Net Income (Loss) Distributions Paid - - FOR THE YEARS ENDED MARCH 31, SERIES 6 Total Revenues Net Loss Equity in (Loss) Income of Project Partnerships - Total Assets Investments In Project Partnerships - - Per BAC: (A) Tax Credits Portfolio Income Passive Loss Net Loss Distributions Paid - FOR THE YEARS ENDED MARCH 31, TOTAL SERIES 2 - 6 Total Revenues Net Income (Loss) Equity in Loss of Project Partnerships - Total Assets Investments In Project Partnerships - - (A) The per BAC tax information is as of December 31, the year end for tax purposes. The above selected financial data should be read in conjunction with the financial statements and related notes appearing elsewhere in this report.This statement is not covered by the auditor’s opinion included elsewhere in this report. 11 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations The following Management’s Discussion and Analysis (“MD&A”) is intended to help the reader understand the results of operations and financial condition of Gateway.The MD&A is provided as a supplement to, and should be read in conjunction with the financial statements and accompanying footnotes to the financial statements contained elsewhere in this report. The Managing General Partner monitors developments in the area of legal and regulatory compliance.For example, the Sarbanes-Oxley Act of 2002 (the “Act”) mandates or suggests additional compliance measures with regard to governance, disclosure, audit and other areas, and certain provisions of the Act have been implemented by Gateway and other provisions will be implemented by Gateway in subsequent years. Gateway – All Series - The following discusses the overall results of operations, liquidity and capital resources for Gateway as a whole.A summary of the activity within each specific Series of Gateway then follows. Results of Operations As more fully detailed in the Exit Strategy discussion included within this MD&A, all of the Project Partnerships have delivered their Tax Credits to Gateway, the Tax Credit compliance period has expired, and Gateway is in the process of selling or disposing of all of its remaining Project Partnership interests.Net proceeds received from the sales are being distributed to the Assignees.Once all Project Partnership interests have been sold or otherwise disposed of, Gateway will be liquidated.The target date for liquidation of Gateway is on or before December 31, 2011, although there is no certainty, and it may not even be considered likely at this time, that all the activities necessary to occur as of such date will have transpired. Distribution income arises from any cash distributions Gateway receives from Project Partnerships which have a zero investment balance for financial reporting purposes.Distribution income increased 11% in fiscal year 2010 to $95,102, an increase of $9,325 from the fiscal year 2009 distribution income of $85,777, which represented a $17,279 or 17% decrease as compared to distribution income of $103,056 in fiscal year 2008.The increase in distribution income for the year ended March 31, 2010 results primarily from an increase of gross distributions received from Project Partnerships.The gross distributions received from Project Partnerships increased from $88,949 for the year ended March 31, 2009 to $95,102 for the year ended March 31, 2010.The decrease in distribution income for the year ended March 31, 2009 is a result of a reduction in distribution payments to Gateway by the Project Partnerships. Gateway has no direct employees.The General Partners have full and exclusive discretion in management and control of Gateway.Total expenses of Gateway were $633,516 for the fiscal year ended March 31, 2010, a decrease of $131,637 as compared to the fiscal year 2009 total expenses of $765,153, which represented a $117,718 decrease in total expenses as compared to the fiscal year 2008 amount of $882,871.The decrease in fiscal year 2010 results from decreases in 1) asset management fees and general and administrative expenses – General Partner due to sales of Project Partnerships (Gateway ceases accruing Asset Management Fees and General and Administrative expenses – General Partner for sold Project Partnerships) and 2) impairment losses on Project Partnership investments. General and Administrative expense – other, totaling $108,930 in fiscal year 2010, decreased by $19,091 or 15% as compared to $128,021 incurred in fiscal year 2009.Fiscal year 2009 General and Administrative expense – other when compared to fiscal year 2008 increased by $9,921.Expenses for annual tax return preparation and financial statement audits, quarterly reviews, and other matters relating to compliance with regulatory requirements as well as third-party investor reporting services and any other professional services incurred are included in this category of expenses. Impairment expense is a non-cash charge that reflects a potential decline in the carrying value of Gateway’s interest in Project Partnerships.Historically, Gateway has considered the residual value of the Project Partnerships as one key component of its estimate of the present value of Gateway’s interest in any of its Project Partnerships.During the quarter ended December 31, 2008, as a direct result of the deterioration that occurred within the United States financial markets and more specifically, its negative impact on the Tax Credit market, Gateway concluded that any residual value of the Project Partnerships given the Tax Credit market conditions could not be practicably determined.As a result, in the quarter ended December 31, 2008 Gateway eliminated estimates of residual value of the Project Partnerships from the recoverability portion of its impairment analysis.No impairment expense was recorded during fiscal year 2010.Impairment expense of $22,839 was recorded during fiscal year 2009.No impairment expense was recorded during fiscal year 2008. 12 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations (Continued) Equity in Loss of Project Partnerships decreased to $0 for the year ended March 31, 2010 from $23,330 for the year ended March 31, 2008.For the year ended March 31, 2008, Equity in Loss of Project Partnerships totaled $4,585.Equity in Loss of Project Partnerships decreased to $0 for the year ended March 31, 2010 as a result of the suspension of all losses so that the Investments in Project Partnerships does not fall below zero.Because Gateway utilizes the equity method of accounting for its Project Partnerships, income or losses from Project Partnerships with a zero investment balance are not recognized in the Statement of Operations.For the year ended December 31, 2009 (Project Partnership financial information is reported on a three-month lag), Gateway’s share of the net loss was $1,850,233, all of which was suspended.For the year ended December 31, 2008, Gateway’s share of the net loss was $2,523,567, of which $2,500,237 was suspended.For the year ended December 31, 2007, Gateway’s share of the net loss was $2,069,329, of which $2,064,744 was suspended.Typically, it is customary in the low-income housing Tax Credit industry to experience losses for financial and tax reporting purposes because of the non-cash expenses of depreciation and amortization. In fiscal year 2010, the Gain on Sale of Project Partnerships amounted to $735,154, an increase of $274,321 over the fiscal year 2009 Gain on Sale of Project Partnerships amount of $460,833 which in turn was a decrease of $775,963 from the fiscal year 2008 Gain on Sale of Project Partnerships amount of $1,236,796.As more fully discussed herein, 13 Project Partnership investments were sold or disposed of in fiscal year 2010 as compared to 12 in fiscal year 2009 and 25 in fiscal year 2008.The amount of the gain or loss on a sale of a Project Partnership and the year in which it is recognized on the Statement of Operations is dependent upon the specifics related to each sale or disposition transaction.Refer to the discussion of each Project Partnership disposed in the Exit Strategy section within this MD&A. Interest income for the year ended March 31, 2010 of $104 represents a decrease of $23,600 or 99%, as compared to fiscal year 2009.Interest income in fiscal year 2009 of $23,704 was a decrease of $59,946 or 72% as compared to the fiscal year 2008 interest income of $83,650.The changes in interest income over the prior two fiscal years result primarily from the fluctuation of interest rates on short-term investments over that period, along with the maturation of investments in securities over the same period.Interest income is generally one source of funds available to pay administrative costs of Gateway. Liquidity and Capital Resources The capital resources of each Series are used to pay General and Administrative operating costs including personnel, supplies, data processing, travel, legal and accounting associated with the administration and monitoring of Gateway and the Project Partnerships.The capital resources are also used to pay the Asset Management Fee due the Managing General Partner, but only to the extent that Gateway's remaining resources are sufficient to fund Gateway's ongoing needs.(Payment of any Asset Management Fee unpaid at the time Gateway sells its interests in the Project Partnerships is subordinated to the investors' return of their original capital contribution). The sources of funds to pay the expenses of Gateway are cash and cash equivalents and the interest earnings thereon, and cash distributed to the Series from the operations of the Project Partnerships.Due to the rent limitations applicable to the Project Partnerships as a result of their qualifying for Low-Income Housing Tax Credits, Gateway does not expect there to be a significant increase in future rental income of the Project Partnerships.Therefore, cash distributions from the operations of the Project Partnerships are not expected to increase on a per project basis.However, operational factors of the Project Partnerships and the timing of distributions contribute to fluctuations of distributions from year to year.Management believes these sources of funds are sufficient to meet current and ongoing operating costs for the foreseeable future, and to pay part of the Asset Management Fee. In total, Gateway reported net income of $196,844 from operations for the year ended March 31, 2010.Cash and Cash Equivalents increased by $194,056.Of the Cash and Cash Equivalents on hand as of March 31, 2010, $759,175 is payable to certain Series’ Assignees arising from the sale of Project Partnerships.After consideration of these sales proceeds, Cash and Cash Equivalents decreased $218,836 as compared to the prior year-end balances. The financial performance of each respective Series is summarized as follows: Series 2 - Gateway closed this series on September 14, 1990 after receiving $6,136,000 from 375 Assignees.As of March 31, 2010, the Series had invested $2,073,022 in 12 Project Partnerships located in 5 states containing 341 apartment units.Average occupancy of the Project Partnerships was 94% as of December 31, 2009. 13 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations (Continued) Equity in Loss of Project Partnerships was $0 for the each of the years ended March 31, 2010, 2009 and 2008 as a result of the suspension of all losses in this Series so that the Investments in Project Partnerships does not fall below zero.As presented in Note 4, Gateway’s share of the Project Partnerships’ net loss for the years ended December 31, 2009, 2008 and 2007 was $270,640, $435,157 and $344,549 generated from Rental and other income of $2,177,937, $3,289,010 and $3,463,890, respectively.In general, it is common in the real estate industry to experience losses for financial and tax reporting purposes because of the non-cash expenses of depreciation and amortization.(These Project Partnerships reported depreciation and amortization of $391,940, $597,729 and $655,788 for the years ended December 31, 2009, 2008 and 2007, respectively.)Overall, management believes the Project Partnerships are operating as expected and have generated Tax Credits which met projections. At March 31, 2010, the Series had $451,096 of short-term investments (Cash and Cash Equivalents).Management believes the sources of funds are sufficient to meet current and ongoing operating costs for the foreseeable future, and to pay part of the Asset Management Fee. As disclosed on the statement of cash flows, the Series had net income of $248,823 for the year ended March 31, 2010.However, after adjusting for the changes in operating assets and liabilities, net cash used in operating activities was $56,103.Cash provided by investing activities totaled $345,491 consisting of $13,859 in cash distributions from the Project Partnerships and $331,632 in net proceeds from the Sale of Project Partnerships (refer to the Exit Strategy section within this MD&A for more detailed discussion of these sales of Project Partnerships). Series 3 - Gateway closed this series on December 13, 1990 after receiving $5,456,000 from 398 Assignees.As of March 31, 2010 the Series had invested $2,494,974 in 15 Project Partnerships located in 9 states containing 493 apartment units.Average occupancy of the Project Partnerships was 89% as of December 31, 2009. Equity in Loss of Project Partnerships was $0 for each of the years ended March 31, 2010, 2009 and 2008 as a result of the suspension of all losses in this Series so that the Investments in Project Partnerships does not fall below zero.As presented in Note 4, Gateway’s share of the Project Partnerships’ net loss for the years ended December 31, 2009, 2008 and 2007 was $335,965, $399,156 and $349,342 generated from Rental and other income of $2,924,525, $2,878,664 and $2,857,452, respectively.In general, it is common in the real estate industry to experience losses for financial and tax reporting purposes because of the non-cash expenses of depreciation and amortization.(These Project Partnerships reported depreciation and amortization of $651,907, $648,659 and $647,338 for the years ended December 31, 2009, 2008 and 2007, respectively.)Overall, management believes the Project Partnerships are operating as expected and have generated Tax Credits which met projections. At March 31, 2010, the Series had $112,146 of short-term investments (Cash and Cash Equivalents).Management believes the sources of funds are sufficient to meet current and ongoing operating costs for the foreseeable future, and to pay part of the Asset Management Fee. As disclosed on the statement of cash flows, the Series had a net loss of $83,771 for the year ended March 31, 2010.However, after adjusting the changes in operating assets and liabilities, net cash used in operating activities was $54,247.Cash provided by investing activities consists of cash distributions from the Project Partnerships totaling $17,501. Series 4 - Gateway closed this series on May 31, 1991 after receiving $6,915,000 from 465 Assignees.As of March 31, 2010, the Series had invested $1,402,420 in 9 Project Partnerships located in 6 states containing 263 apartment units.Average occupancy of the Project Partnerships was 90% at December 31, 2009. Equity in Loss of Project Partnerships was $0 for each of the years ended March 31, 2010, 2009 and 2008 as a result of the suspension of all losses in this Series so that the Investments in Project Partnerships does not fall below zero.As presented in Note 4, Gateway’s share of the Project Partnerships’ net loss for the years ended December 31, 2009, 2008 and 2007 was $179,562, $220,134 and $296,965 generated from Rental and other income of $1,561,071, $1,760,177 and $2,932,959, respectively.In general, it is common in the real estate industry to experience losses for financial and tax reporting purposes because of the non-cash expenses of depreciation and amortization.(These Project Partnerships reported depreciation and amortization of $320,168, $358,055 and $595,028 for the years ended December 31, 2009, 2008 and 2007, respectively.)Overall, management believes the Project Partnerships are operating as expected and have generated Tax Credits which met projections. At March 31, 2010, the Series had $175,323 of short-term investments (Cash and Cash Equivalents).Management believes the sources of funds are sufficient to meet current and ongoing operating costs for the foreseeable future, and to pay part of the Asset Management Fee. 14 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations (Continued) As disclosed on the statement of cash flows, the Series had a net loss of $63,104 for the year ended March 31, 2010.However, after adjusting for the changes in operating assets and liabilities, net cash used in operating activities was $51,599.Cash provided by investing activities totaled $10,109 consisting of $8,109 in cash distributions from the Project Partnerships and $2,000 in net proceeds from the Sale of Project Partnerships (refer to the Exit Strategy section within this MD&A for more detailed discussion of these sales of Project Partnerships).Cash used in financing activities consists of distributions paid to Assignees totaling $191,200. Series 5 - Gateway closed this series on October 11, 1991 after receiving $8,616,000 from 535 Assignees.As of March 31, 2010, the Series had invested $3,729,876 in 21 Project Partnerships located in 8 states containing 671 apartment units.Average occupancy of the Project Partnerships was 94% as of December 31, 2009. Equity in Loss of Project Partnerships decreased to $0 in fiscal year 2010 from $18,638 in fiscal year 2009 as a result of the suspension of all losses in this Series so that the Investments in Project Partnerships does not fall below zero.The fiscal year 2009 amount decreased $4,685 from the fiscal year 2008 loss of $23,323.As presented in Note 4, the Project Partnerships generated a loss for the years ended December 31, 2009, 2008 and 2007 of $475,195, $848,825 and $633,351 on Rental and other income of $4,219,474, $5,267,688 and $5,277,941, respectively.Gateway’s share of the Project Partnerships’ net loss for the years ended December 31, 2009, 2008 and 2007 was $470,443, $840,337 and $627,017, of which $470,443, $821,699 and $603,694 were suspended, respectively.If not suspended, these losses would have reduced the Investments in Project Partnerships below zero.In general, it is common in the real estate industry to experience losses for financial and tax reporting purposes because of the non-cash expenses of depreciation and amortization.(These Project Partnerships reported depreciation and amortization of $803,244, $1,067,137 and $1,066,122 for the years ended December 31, 2009, 2008 and 2007, respectively.)Overall, management believes the Project Partnerships are operating as expected and have generated Tax Credits which met projections. At March 31, 2010, the Series had $479,047 of short-term investments (Cash and Cash Equivalents).Management believes these sources of funds are sufficient to meet current and ongoing operating costs for the foreseeable future, and to pay part of the Asset Management Fee. As disclosed on the statement of cash flows, the Series had net income of $258,375 for the year ended March 31, 2010.However, after adjusting for the changes in operating assets and liabilities, net cash used in operating activities was $54,261.Cash provided by investing activities totaled $426,068 consisting of $26,546 in cash distributions from the Project Partnerships and $399,522 in net proceeds from the Sale of Project Partnerships (refer to the Exit Strategy section within this MD&A for more detailed discussion of these sales of Project Partnerships). Series 6 - Gateway closed this series on March 11, 1992 after receiving $10,105,000 from 625 Assignees.As of March 31, 2010, the Series had invested $5,424,795 in 29 Project Partnerships located in 16 states containing 847 apartment units.Average occupancy of the Project Partnerships was 96% as of December 31, 2009. Equity in (Loss) Income of Project Partnerships decreased to $0 in fiscal year 2010 from a loss of $4,692 in fiscal year 2009 as a result of the suspension of all losses in this Series so that the Investments in Project Partnerships does not fall below zero.The fiscal year 2009 loss was a $23,430 decrease from income of $18,738 recorded in fiscal year 2008.As presented in Note 4, the Project Partnerships generated a loss for the years ended December 31, 2009, 2008 and 2007 of $600,019, $628,040 and $458,481 on Rental and other income of $5,678,400, $5,557,040 and $6,687,151, respectively.Gateway’s share of the Project Partnerships’ net loss for the years ended December 31, 2009, 2008 and 2007 was $593,623, $628,783 and $451,456, of which $593,623, $624,091 and $470,194 were suspended, respectively.If not suspended, these losses would have reduced the Investments in Project Partnerships below zero.The suspended losses for the year ended December 31, 2007 of $470,194 exceed Gateway’s share of the total net loss of $451,456 because certain Project Partnerships with investment balances generated net income of $18,738.In general, it is common in the real estate industry to experience losses for financial and tax reporting purposes because of the non-cash expenses of depreciation and amortization (These Project Partnerships reported depreciation and amortization of $1,065,991, $1,077,376 and $1,312,782 for the years ended December 31, 2009, 2008 and 2007, respectively).Gateway reviews its investments in Project Partnerships to determine if there has been any permanent impairment whenever events or changes in circumstances indicate that the carrying amount of the investment may not be recoverable.There was no impairment expense for the fiscal year ended March 31, 2010.For the fiscal year ended March 31, 2009, impairment expense of $22,839 was recognized.There was no impairment expense for the fiscal year ended March 31, 2008.Overall, management believes the Project Partnerships are operating as expected and have generated Tax Credits which met projections. At March 31, 2010, the Series had $229,672 of short-term investments (Cash and Cash Equivalents).Management believes these sources of funds are sufficient to meet current and ongoing operating costs for the foreseeable future, and to pay part of the Asset Management Fee. 15 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations (Continued) As disclosed on the statement of cash flows, the Series had a net loss of $163,479 for the year ended March 31, 2010.However, after adjusting for the changes in operating assets and liabilities, net cash used in operating activities was $97,728.Cash provided by investing activities totaled $31,087 consisting of $29,087 in cash distributions from the Project Partnerships and $2,000 in net proceeds from the Sale of Project Partnerships (refer to the Exit Strategy section within this MD&A for more detailed discussion of this sale of Project Partnership).Cash used in financing activities consists of distributions paid to Assignees totaling $131,062. Critical Accounting Estimates Gateway reviews its investments in Project Partnerships to determine if there has been any permanent impairment whenever events or changes in circumstances indicate that the carrying amount of the investment may not be recoverable.If the sum of the expected future cash flows is less than the carrying amount of the investment, Gateway recognizes an impairment loss.No impairment expense was recognized for the year ended March 31, 2010.Impairment expense for the year ended March 31, 2009 totaled $22,839 (all in Series 6).No impairment expense was recognized for the year ended March 31, 2008. Recent Accounting Changes In June 2009, the FASB issued amendments to the consolidation guidance applicable to variable interest entities which Gateway adopted effective April 1, 2010.The amendments will have no impact on its financial statements for the year-ended March 31, 2011. In May 2009, the FASB issued guidance regarding subsequent events, which was subsequently updated in February 2010.This guidance established general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued.In particular, this guidance sets forth the period after the balance sheet date during which management of a reporting entity should evaluate events or transactions that may occur for potential recognition or disclosure in the financial statements, the circumstances under which an entity should recognize events or transactions occurring after the balance sheet date in its financial statements, and the disclosures that an entity should make about events or transactions that occurred after the balance sheet date.This guidance was effective for financial statements issued for fiscal years and interim periods ending after June 15, 2009, and was therefore adopted by Gateway for the quarter ended December 31, 2009.The adoption did not have a significant impact on the subsequent events that Gateway reports, either through recognition or disclosure, in the financial statements.In February 2010, the FASB amended its guidance on subsequent events to remove the requirement to disclose the date through which an entity has evaluated subsequent events, alleviating conflicts with current SEC guidance.This amendment was effective immediately and therefore Gateway did not include the disclosure in this Form 10-K. 16 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations (Continued) Exit Strategy The IRS compliance period for low-income housing Tax Credit properties is generally 15 years from occupancy following construction or rehabilitation completion.All of Gateway’s Project Partnerships have reached the end of their Tax Credit compliance period; consequently, Gateway is currently in the process of disposing of all of its investments in Project Partnerships.Gateway’s objective is to sell Gateway’s interest in such assets for fair market value and ultimately, to liquidate the Project Partnerships.Generally, the market for Project Partnerships is limited.Some of the factors which negatively impact the marketability of these projects include (1) requirements by government agencies that the project’s mortgagor continue to maintain the property in the low-income housing program, and (2) the mortgage balance of the property is very near the initial balance as a result of the heavily subsidized debt of the Project Partnerships and lengthy (usually 50 year) amortization periods. As of March 31, 2010, Gateway holds a limited partner interest in 86 Project Partnerships which own and operate government assisted multi-family housing complexes.Gateway at one time held investments in 148 Project Partnerships.As of March 31, 2010, 62 of the Project Partnerships have been sold or otherwise disposed of (10 in Series 2, 8 in Series 3, 20 in Series 4, 15 in Series 5, and 9 in Series 6) and, in accordance with the Gateway partnership agreement, the entire net proceeds received from these sales either have been or will be distributed to the Assignees of the respective Series.A summary of the sale or disposition transactions for the Project Partnerships disposed during the past three fiscal years are summarized below: Fiscal Year 2010 Disposition Activity: Series 2 Transaction Net Proceeds Gain (Loss) Month / Year Project Partnership Net Proceeds Per BAC on Disposal December 2009 Charleston Properties December 2009 Pocola Properties December 2009 Sallisaw Properties II October 2009 Sylacauga Heritage Apartments, Ltd. - - - August 2009 Lewiston Limited Partnership The net proceeds per BAC from the sale of Charleston Properties, Pocola Properties, Sallisaw Properties II, and Lewiston Limited Partnership are a component of the Distribution Payable on the Balance Sheet as of March 31, 2010.These net proceeds, less the applicable state tax withholding, will be distributed to the Series 2 Assignees in a subsequent quarter. Series 4 Transaction Net Proceeds Gain (Loss) Month / Year Project Partnership Net Proceeds Per BAC on Disposal October 2009 Village Apartments of St. Joseph II $- $- $- Other, net (see below) - - Gateway recognized an additional gain on sale of Project Partnerships in the amount of $2,000 resulting from the true-up of certain legal and other sale transaction closing expenses arising from a Project Partnership sale transaction which closed in the prior fiscal year.This amount, less the applicable state tax withholding, will be distributed to the Series 4 Assignees in a subsequent quarter. 17 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations (Continued) Series 5 Transaction Net Proceeds Gain (Loss) Deferred Gain Month / Year Project Partnership Net Proceeds Per BAC on Disposal on Disposal March 2010 Blackshear Apartments, L.P., Phase II $- March 2010 Woodcrest Associates of South Boston - December 2009 Pine Terrace Apartments, L.P. - December 2009 Shellman Housing, L.P. - December 2009 Crisp Properties, L.P. - October 2009 Village Apartments of Effingham - October 2009 Village Apartments of Seymour II - In accordance with GAAP, although the sale of Blackshear Apartments, L.P., Phase II was consummated on or prior to March 31, 2010, the gain on the sale is being deferred on the Balance Sheet and not recognized on the Statement of Operations until the period that the net sales proceeds are received.Gateway recorded a receivable for the gross proceeds from this sale totaling $152,032 which is included in Receivable – Other on the Balance Sheet and has been subsequently received in April 2010.The net proceeds, less the applicable state tax withholding, will be distributed to the Series 5 Assignees in a subsequent quarter.The deferred gain of $151,377 will be recognized on the fiscal year 2011 first quarter Statement of Operations. The net proceeds per BAC from the sale of Woodcrest Associates of South Boston, Pine Terrace Apartments, L.P., Shellman Housing, L.P., Crisp Properties, L.P., Village Apartments of Effingham, and Village Apartments of Seymour II are a component of the Distribution Payable on the Balance Sheet as of March 31, 2010.These net proceeds, less the applicable state tax withholding, will be distributed to the Series 5 Assignees in a subsequent quarter. Series 6 Transaction Net Proceeds Gain (Loss) Month / Year Project Partnership Net Proceeds Per BAC on Disposal Other, net (see below) $- $- Gateway recognized an additional gain on sale of Project Partnerships in the amount of $2,000 resulting from the true-up of certain legal and other sale transaction closing expenses arising from a Project Partnership sale transaction which closed in a prior fiscal year.This amount, less the applicable state tax withholding, will be distributed to the Series 6 Assignees in a subsequent quarter Fiscal Year 2009 Disposition Activity: Series 2 Transaction Net Proceeds Gain (Loss) Month / Year Project Partnership Net Proceeds Per BAC on Disposal September 2008 Prairie Apartments Other, net (see below) - - The net proceeds per BAC from the sale of Prairie Apartments are a component of the Distribution Payable on the Balance Sheet as of March 31, 2009.These net proceeds, less the applicable state tax withholding, will be distributed to the Series 2 Assignees in a subsequent quarter. Gateway recognized an additional gain on sale of Project Partnerships in the amount of $5,300 resulting from the true-up of certain legal and other sale transaction closing expenses arising from Project Partnership sale transactions which closed in the prior fiscal year.This amount, less the applicable state tax withholding, will be distributed to the Series 2 Assignees in a subsequent quarter. 18 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations (Continued) Re-syndications of Project Partnerships occur when a new buyer acquires the assets of a Project Partnership and renovates the existing affordable housing property and finances the costs of the renovation in part through the acquisition and sale of Tax Credits.In such re-syndication transactions, the assets of the existing Project Partnership are sold to a new partnership, net sales proceeds from the sale of assets are remitted to either Gateway or the general partner of the Project Partnership as appropriate, and the Project Partnership is liquidated.In a separate transaction, interests in the new partnership, which has a “fresh” allocation of Tax Credits, are sold to an unrelated third party or fund.In certain limited circumstances, the Managing General Partner of Gateway is involved in “re-syndicating” the sale of interests in the new partnership to an unrelated third party or fund.In those instances, the Managing General Partner has adopted the policy that it will contribute any net profits it received from the re-syndication transaction to Gateway.The Lakeshore Apartments property was the subject of a fiscal year 2008 re-syndication transaction in which the Managing General Partner was involved in the re-syndication, and $3,357 of re-syndication profit has been contributed during fiscal year 2009 to Gateway by the Managing General Partner (in October 2008).This amount is included as a component of the Distribution Payable and Distributions to Assignees on the Balance Sheet and Statement of Partners’ Equity (Deficit), respectively, as of March 31, 2009.The distribution to the Series 2 Assignees, less the applicable state tax withholding, will occur in a subsequent quarter. Series 4 Transaction Net Proceeds Gain (Loss) Month / Year Project Partnership Net Proceeds Per BAC on Disposal December 2008 Williston Properties December 2008 St. George Properties December 2008 Jonesville Manor September 2008 Rural Development Group June 2008 Norton Green Other, net (see below) - - The net proceeds per BAC from the sale of Williston Properties, St. George Properties, Jonesville Manor, and Rural Development are a component of the Distribution Payable on the Balance Sheet as of March 31, 2009.These net proceeds were distributed to the Series 4 Assignees in April 2009. The net proceeds per BAC from the sale of Norton Green were distributed to the Series 4 Assignees in September 2008. As part of the September 2008 distribution, Gateway distributed an additional $9,737 to the Series 4 Assignees ($1.41 per BAC) resulting from the true-up of certain legal and sale transaction closing expenses arising from Project Partnership sale transactions which closed in the prior fiscal year. Gateway recognized an additional gain on sale of Project Partnerships in the amount of $1,850 resulting from the true-up of certain legal and other sale transaction closing expenses arising from a Project Partnership sale transaction which closed in the prior fiscal year.This amount, less the applicable state tax withholding, will be distributed to the Series 4 Assignees in a subsequent quarter. Series 5 Transaction Net Proceeds Gain (Loss) Month / Year Project Partnership Net Proceeds Per BAC on Disposal Other, net (see below) $- $- Gateway recognized an additional gain on sale of Project Partnerships in the amount of $3,700 resulting from the true-up of certain legal and other sale transaction closing expenses arising from Project Partnership sale transactions which closed in the prior fiscal year.This amount, less the applicable state tax withholding, will be distributed to the Series 5 Assignees in a subsequent quarter. 19 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations (Continued) Series 6 Transaction Net Proceeds Gain (Loss) Month / Year Project Partnership Net Proceeds Per BAC on Disposal December 2008 Newport Village December 2008 Blacksburg Terrace September 2008 Spruce Apartments September 2008 Shannon Apartments September 2008 Cornell Apartments September 2008 Winter Park Apartments The net proceeds per BAC from the sale of Newport Village, Blacksburg Terrace, Spruce Apartments, Shannon Apartments, Cornell Apartments, and Winter Park Apartments are a component of the Distribution Payable on the Balance Sheet as of March 31, 2009.These net proceeds were distributed to the Series 6 Assignees in May 2009. Fiscal Year 2008 Disposition Activity: Series 2 Transaction Net Proceeds Gain (Loss) Month / Year Project Partnership Net Proceeds Per BAC on Disposal October 2007 Inverness Club, Ltd. October 2007 Lakeshore Apartments April 2007 Claxton Elderly, Ltd. April 2007 Lake Park, Ltd. The net proceeds per BAC from the sale of Inverness Club, Ltd. and Lakeshore Apartments were distributed to the Series 2 Assignees in February 2008. The net proceeds per BAC from the sale of Claxton Elderly, Ltd. were distributed to the Series 2 Assignees in August 2007. The net proceeds per BAC from the sale of Lake Park, Ltd. were distributed to the Series 2 Assignees in October 2007. The following properties were the subject of re-syndication transactions in which the Managing General Partner was involved in the re-syndication, and $191,053 of re-syndication profit was contributed to Gateway by the Managing General Partner in October 2007.The re-syndication profit contributions associated with each transaction are as follows: Claxton Elderly, Ltd. Lake Park, Ltd. Total Re-syndication contribution $ 191,053 Series 3 Transaction Net Proceeds Gain (Loss) Month / Year Project Partnership Net Proceeds Per BAC on Disposal December 2007 Sunchase II, Ltd. December 2007 Logansport Seniors Apartments March 2007 Belmont Senior Apts., Ltd. - - Other, net (see below) - - The net proceeds per BAC from the sale of Sunchase II, Ltd. and Logansport Seniors Apartments were distributed to the Series 3 Assignees in March 2008. 20 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations (Continued) In accordance with GAAP, although the sale of Belmont Senior Apts., Ltd. was consummated on or prior to March 31, 2007, the gain on the sale was deferred on the Balance Sheet and not recognized in the Statement of Operations until the period that the net sales proceeds were received.The entire balance of the net proceeds due from this sale were subsequently received in April 2007 and the deferred gain of $43,850 was recognized in the fiscal year 2008 first quarter Statement of Operations. Gateway recognized an additional gain on sale of Project Partnerships in the amount of $185 resulting from the true-up of accrued and actual legal expenses arising from a Project Partnership sale transaction which closed in the prior fiscal year.This amount was distributed to the Series 3 Assignees in March 2008. Series 4 Transaction Net Net Proceeds Gain (Loss) Month / Year Project Partnership Proceeds Per BAC on Disposal February 2008 Chestnut Apartments $- $- December 2007 Oaks Apartments December 2007 Tarpon Heights Apartments December 2007 Sonora Seniors Apartments, Ltd. December 2007 Fredericksburg Seniors Apartments, Ltd. December 2007 Ozona Seniors, Ltd. December 2007 Brackettville Seniors Apartments, Ltd. December 2007 Timpson Seniors Apartments, Ltd. November 2007 Jasper Villas Apartments October 2007 Eudora Senior Housing March 2007 Edmonton Senior, Ltd. - - March 2007 Owingsville Senior, Ltd. - - The net proceeds per BAC from the sale of Oaks Apartments, Tarpon Heights Apartments, Sonora Seniors Apartments, Ltd., Fredericksburg Seniors Apartments, Ltd., Ozona Seniors, Ltd., Brackettville Seniors Apartments, Ltd., Timpson Seniors Apartments, Ltd., Jasper Villas Apartments, and Eudora Senior Housing were distributed to the Series 4 Assignees in March 2008. In accordance with GAAP, although the sales of Edmonton Senior, Ltd. and Owingsville Senior, Ltd. were consummated on or prior to March 31, 2007, the gains on the sales were deferred on the Balance Sheet and not recognized in the Statement of Operations until the period that the net sales proceeds were received.The entire balance of the net proceeds due from these sales were subsequently received in April 2007 and the deferred gains of $38,350 and $45,850 were recognized in the fiscal year 2008 first quarter Statement of Operations. Series 5 Transaction Net Proceeds Gain (Loss) Month / Year Project Partnership Net Proceeds Per BAC on Disposal November 2007 Zapata Housing, Ltd. October 2007 Pemberton Village II, Ltd. October 2007 Magic Circle II, Ltd. September 2007 Redmont II, Ltd. September 2007 Fox Ridge Apartments, Ltd. September 2007 Country Place Apartments - Georgetown September 2007 Country Place Apartments - Portland II The net proceeds per BAC from the sale of Zapata Housing, Ltd., Pemberton Village II, Ltd., and Magic Circle II, Ltd. are a component of the Distribution Payable on the Balance Sheet as of March 31, 2008.These net proceeds were distributed to the Series 5 Assignees in April 2008. The net proceeds per BAC from the sale of Redmont II, Ltd., Fox Ridge Apartments, Ltd., Country Place Apartments - Georgetown, and Country Place Apartments - Portland II were distributed to the Series 5 Assignees in October 2007. 21 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations (Continued) Series 6 Transaction Net Net Proceeds Gain (Loss) Month / Year Project Partnership Proceeds Per BAC on Disposal December 2007 Hardy Senior Citizen Apartments August 2007 Autumn Village II The net proceeds per BAC from the sale of Hardy Senior Citizen Apartments are a component of the Distribution Payable on the Balance Sheet as of March 31, 2008.These net proceeds were distributed to the Series 6 Assignees in September 2008. The net proceeds per BAC from the sale of Autumn Village II were distributed to the Series 6 Assignees in November 2007. Status Update on Unsold Project Partnerships: The following summarizes the most recent status of the sale/disposal process for the remaining Project Partnership investments held as of March 31, 2010: Project Partnerships sold subsequent to March 31, 2010: Series 5 Alma Properties, An Arkansas Limited Partnership Subsequent to the March 31, 2010 year-end, Gateway sold its partnership interest in Alma Properties, An Arkansas Limited Partnership.Gateway received approximately $65,000 in net proceeds (approximately $7.54 per beneficial assignee certificate) which also approximates the gain on sale of Project Partnerships.The gain will be recognized in the first quarter of fiscal year 2011 and available proceeds from this sale transaction, less the applicable state tax withholding, will be distributed to the Series 5 Assignees in a subsequent quarter. Gateway has approved the sale to the general partner of the Project Partnership or a third party: Series 2 Richland Elderly Housing, Ltd., L.P. Pearson Elderly Housing, Ltd., L.P. Mt. Vernon Elderly Housing, Ltd., L.P. Lakeland Elderly Apartments, Ltd., L.P. Deerfield II Ltd., L.P. Hartwell Family, Ltd., L.P. These approvals are subject to a number of contingencies, the outcome of which cannot be predicted with certainty.However, utilizing the sales amounts as approved by Gateway, should all the transactions close without modification, the estimated net proceeds to Gateway from the sales of these Project Partnerships are estimated to be $75,000, or $12.22 per beneficial assignee certificate.Sales proceeds would be available for distribution, less the applicable state tax withholding, to the Series 2 Assignees subsequent to the closing of these sales transactions which would most likely occur within the next two years. Series 3 Heritage Villas, L.P. Nowata Properties Poteau Properties II Roland Properties II Sallisaw Properties Stilwell Properties Waldron Properties These approvals are subject to a number of contingencies, the outcome of which cannot be predicted with certainty.However, utilizing the sales amounts as approved by Gateway, should all the transactions close without modification, the estimated net proceeds to Gateway from the sales of these Project Partnerships are estimated to be $725,000, or $132.88 per beneficial assignee certificate.Sales proceeds would be available for distribution, less the applicable state tax withholding, to the Series 3 Assignees subsequent to the closing of these sales transactions which would most likely occur within the next two years. 22 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations (Continued) Series 4 Stilwell Properties II Westville Properties Spring Hill Senior Housing, L.P. These approvals are subject to a number of contingencies, the outcome of which cannot be predicted with certainty.However, utilizing the sales amounts as approved by Gateway, should all the transactions close without modification, the estimated net proceeds to Gateway from the sales of these Project Partnerships are estimated to be $305,000, or $44.11 per beneficial assignee certificate.Sales proceeds would be available for distribution, less the applicable state tax withholding, to the Series 4 Assignees subsequent to the closing of these sales transactions which would most likely occur within the next two years. Series 5 Carrollton Club, Ltd., L.P. Crawford Rental Housing, L.P. Greensboro Properties, Ltd., L.P. Greensboro Properties, L.P., Phase II Clayton Properties Mill Creek Properties V Spring Hill Housing, L.P. These approvals are subject to a number of contingencies, the outcome of which cannot be predicted with certainty.However, utilizing the sales amounts as approved by Gateway, should all the transactions close without modification, the estimated net proceeds to Gateway from the sales of these Project Partnerships are estimated to be $485,000, or $56.29 per beneficial assignee certificate.Sales proceeds would be available for distribution, less the applicable state tax withholding, to the Series 5 Assignees subsequent to the closing of these sales transactions which would most likely occur within the next two years. Series 6 Dawson Elderly, L.P. Parsons Properties, L.P. These approvals are subject to a number of contingencies, the outcome of which cannot be predicted with certainty.However, utilizing the sales amounts as approved by Gateway, should each of the transactions close without modification, the estimated net proceeds to Gateway from the sales of these Project Partnerships are estimated to be $160,000, or $15.83 per beneficial assignee certificate.Sales proceeds would be available for distribution, less the applicable state tax withholding, to the Series 6 Assignees subsequent to the closing of these sales transactions which would most likely occur within the next two years. Gateway has consented to the general partner granting an option for either the general partner or a third-party to purchase either the Project Partnership Interest or Assets: Series 5 Wallis Housing, Ltd. Should this option be exercised, the estimated net sales proceeds to Gateway from the sale transactionis estimated to be $98,000, or $11.37 per beneficial assignee certificate potentially available for distribution, less the applicable state tax withholding, to the Series 5 Assignees within the next two years.This option to purchase could expire without being exercised which would result in no sales proceeds and remarketing of the Project Partnership, the results of which are undeterminable. Series 6 Lancaster House Should this option be exercised, the estimated net sales proceeds to Gateway from the sale transactionis estimated to be $109,000, or $10.79 per beneficial assignee certificate potentially available for distribution, less the applicable state tax withholding, to the Series 6 Assignees within the next two years.This option to purchase could expire without being exercised which would result in no sales proceeds and remarketing of the Project Partnership, the results of which are undeterminable. Gateway is exploring options regarding the sale or other disposition of the remaining Project Partnership investments not specifically listed above.Any net proceeds arising from these particular Project Partnerships are anticipated to be minimal. 23 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations (Continued) Disclosure of Contractual Obligations Payment due by period Less than More than Contractual Obligations Total 1 year 1-3 years 3-5 years 5 years Long-Term Debt Obligations Capital Lease Obligations Operating Lease Obligations Purchase Obligations Other Liabilities Reflected on the Registrant’s Balance Sheet under GAAP $4,753,492 (1) 0 0 (1)The Other Liabilities represent the asset management fees and other general and administrative expense reimbursements owed to the General Partners as of March 31, 2010.This payable is unsecured, due on demand and, in accordance with the limited partnership agreement, non-interest bearing.As referred to in Note 3, the Managing General Partner does not intend to demand payment of the portion of this balance reflected as due later than one year within the next twelve months. Item 7A.Quantitative and Qualitative Disclosures about Market Risk. As a smaller reporting company, no information is required. 24 Item 8.Financial Statements and Supplementary Data REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Partners of Gateway Tax Credit Fund II Ltd. We have audited the accompanying balance sheets of Gateway Tax Credit Fund II Ltd. (a Florida Limited Partnership) – Series 2 through 6, in total and for each series, as of March 31, 2010 and 2009, and the related statements of operations, partners’ equity (deficit), and cash flows for the total partnership and for each of the series for each of the years in the three-year period ended March 31, 2010.Gateway’s management is responsible for these financial statements.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.Gateway is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of Gateway’s internal control over financial reporting.Accordingly we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Gateway Tax Credit Fund II Ltd. – Series 2 through 6, in total and for each series, as of March 31, 2010 and 2009, and the results of its operations and its cash flows for the total partnership and for each of the series for each of the years in the three-year period ended March 31, 2010, in conformity with accounting principles generally accepted in the United States of America. Our audits were made for the purpose of forming an opinion on the basic financial statements taken as a whole.The schedules listed under Item 15(a)(2) in the index are presented for purposes of complying with the Securities and Exchange Commission's rules and are not part of the basic financial statements.These schedules have been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, based on our audits and the reports of other auditors, fairly state in all material respects the financial data required to be set forth therein in relation to the basic financial statements taken as a whole. /s/ Reznick Group, P.C. REZNICK GROUP, P.C. Atlanta, Georgia June 29, 2010 25 GATEWAY TAX CREDIT FUND II LTD. (A Florida Limited Partnership) BALANCE SHEETS SERIES 2 SERIES 3 SERIES 4 March 31, March 31, March 31, March 31, March 31, March 31, ASSETS Current Assets: Cash and Cash Equivalents Total Assets LIABILITIES AND PARTNERS' DEFICIT Current Liabilities: Payable to General Partners Distribution Payable Total Current Liabilities Long-Term Liabilities: Payable to General Partners Partners' Equity (Deficit): Limited Partner Assignees - 40,000 BAC's authorized of which 6,136, 5,456, and 6,915 for Series 2, 3, and 4, respectively, have been issued at March 31, 2010 and 2009 General Partners Total Partners' Deficit Total Liabilities and Partners' Deficit See accompanying notes to financial statements. 26 GATEWAY TAX CREDIT FUND II LTD. (A Florida Limited Partnership) BALANCE SHEETS SERIES 5 SERIES 6 TOTAL SERIES 2 - 6 March 31, March 31, March 31, March 31, March 31, March 31, ASSETS Current Assets: Cash and Cash Equivalents Receivable - Other - Total Assets LIABILITIES AND PARTNERS' DEFICIT Current Liabilities: Payable to General Partners Distribution Payable Deferred Gain on Sale of Project Partnerships - Total Current Liabilities Long-Term Liabilities: Payable to General Partners Partners' Equity (Deficit): Limited Partner Assignees - 40,000 BAC's authorized of which 8,616 and 10,105 for Series 5 and 6, respectively, have been issued at March 31, 2010 and 2009 General Partners 16 Total Partners' Deficit Total Liabilities and Partners' Deficit See accompanying notes to financial statements. 27 GATEWAY TAX CREDIT FUND II LTD. (A Florida Limited Partnership) STATEMENTS OF OPERATIONS FOR THE YEARS ENDED MARCH 31, 2010, 2 SERIES 2 SERIES 3 Revenues: Distribution Income Total Revenues Expenses: Asset Management Fee - General Partner General and Administrative: General Partner Other Total Expenses Loss Before Gain on Sale of Project Partnerships and Other Income Gain on Sale of Project Partnerships - - Interest Income 23 14 Net Income (Loss) Allocation of Net Income (Loss): Assignees General Partners Net Income (Loss) Per Beneficial Assignee Certificate Number of Beneficial Assignee Certificates Outstanding See accompanying notes to financial statements. 28 GATEWAY TAX CREDIT FUND II LTD. (A Florida Limited Partnership) STATEMENTS OF OPERATIONS FOR THE YEARS ENDED MARCH 31, 2010, 2 SERIES 4 SERIES 5 Revenues: Distribution Income Total Revenues Expenses: Asset Management Fee - General Partner General and Administrative: General Partner Other Total Expenses Loss Before Equity in Loss of Project Partnerships and Other Income Equity in Loss of Project Partnerships - Gain on Sale of Project Partnerships Interest Income 23 15 Net (Loss) Income Allocation of Net (Loss) Income: Assignees General Partners Net (Loss) Income Per Beneficial Assignee Certificate Number of Beneficial Assignee Certificates Outstanding See accompanying notes to financial statements. 29 GATEWAY TAX CREDIT FUND II LTD. (A Florida Limited Partnership) STATEMENTS OF OPERATIONS FOR THE YEARS ENDED MARCH 31, 2010, 2 SERIES 6 TOTAL SERIES 2 - 6 Revenues: Distribution Income Total Revenues Expenses: Asset Management Fee - General Partner General and Administrative: General Partner Other Amortization - Impairment Loss on Investment in Project Partnerships - Total Expenses Loss Before Equity in (Loss) Income of Project Partnerships and Other Income Equity in (Loss) Income of Project Partnerships - - Gain (Loss) on Sale of Project Partnerships Interest Income 29 Net (Loss) Income Allocation of Net (Loss) Income: Assignees General Partners Net Loss Per Beneficial Assignee Certificate Number of Beneficial Assignee Certificates Outstanding See accompanying notes to financial statements. 30 GATEWAY TAX CREDIT FUND II LTD. (A Florida Limited Partnership) STATEMENTS OF PARTNERS’ EQUITY (DEFICIT) FOR THE YEARS ENDED MARCH 31, 2010, 2 SERIES 2 SERIES 3 General General Assignees Partners Total Assignees Partners Total Balance at March 31, 2007 $- Capital Contributions - Net Income Distributions - - Balance at March 31, 2008 Capital Contributions - Net Loss Distributions - Balance at March 31, 2009 Net Income (Loss) Distributions - Balance at March 31, 2010 See accompanying notes to financial statements. 31 GATEWAY TAX CREDIT FUND II LTD. (A Florida Limited Partnership) STATEMENTS OF PARTNERS’ EQUITY (DEFICIT) FOR THE YEARS ENDED MARCH 31, 2010, 2 SERIES 4 SERIES 5 General General Assignees Partners Total Assignees Partners Total Balance at March 31, 2007 $- Net Income Distributions - - Balance at March 31, 2008 Net Income (Loss) Distributions - - Balance at March 31, 2009 Net (Loss) Income Distributions - - Balance at March 31, 2010 See accompanying notes to financial statements. 32 GATEWAY TAX CREDIT FUND II LTD. (A Florida Limited Partnership) STATEMENTS OF PARTNERS’ EQUITY (DEFICIT) FOR THE YEARS ENDED MARCH 31, 2010, 2 SERIES 6 TOTAL SERIES 2 - 6 General General Assignees Partners Total Assignees Partners Total Balance at March 31, 2007 Capital Contributions - Net (Loss) Income Distributions - - Balance at March 31, 2008 Capital Contributions - Net (Loss) Income Distributions - - Balance at March 31, 2009 Net (Loss) Income Distributions - - Balance at March 31, 2010 See accompanying notes to financial statements. 33 GATEWAY TAX CREDIT FUND II LTD. (A Florida Limited Partnership) STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED MARCH 31, 2010, 2 SERIES 2 Cash Flows from Operating Activities: Net Income (Loss) Adjustments to Reconcile Net Income (Loss) to Net Cash Used in Operating Activities: Discount on Investment in Securities - Gain on Sale of Project Partnerships Distribution Income Changes in Operating Assets and Liabilities: Decrease (Increase) in Interest Receivable - Increase in Payable to General Partners Net Cash Used in Operating Activities Cash Flows from Investing Activities: Distributions Received from Project Partnerships Net Proceeds from Sale of Project Partnerships Redemption of Investment Securities - Purchase of Investment Securities - Net Cash Provided by Investing Activities Cash Flows from Financing Activities: Capital Contributions - Distributions Paid to Assignees - - Net Cash Provided by (Used in) Financing Activities - Increase (Decrease) in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Year Cash and Cash Equivalents at End of Year Supplemental disclosure of non-cash activities: Increase in Distribution Payable Distribution to Assignees - Decrease in Payable to General Partners - - $- $- $- See accompanying notes to financial statements. 34 GATEWAY TAX CREDIT FUND II LTD. (A Florida Limited Partnership) STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED MARCH 31, 2010, 2 SERIES 3 Cash Flows from Operating Activities: Net (Loss) Income Adjustments to Reconcile Net (Loss) Income to Net Cash Used in Operating Activities: Discount on Investment in Securities - Gain on Sale of Project Partnerships - - Distribution Income Changes in Operating Assets and Liabilities: Decrease (Increase) in Interest Receivable - Increase in Payable to General Partners Net Cash Used in Operating Activities Cash Flows from Investing Activities: Decrease in Receivable - Other - - Distributions Received from Project Partnerships Net Proceeds from Sale of Project Partnerships - - Redemption of Investment Securities - Purchase of Investment Securities - Net Cash Provided by Investing Activities Cash Flows from Financing Activities: Distributions Paid to Assignees - - Net Cash Used in Financing Activities - - (Decrease) Increase in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Year Cash and Cash Equivalents at End of Year See accompanying notes to financial statements. 35 GATEWAY TAX CREDIT FUND II LTD. (A Florida Limited Partnership) STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED MARCH 31, 2010, 2 SERIES 4 Cash Flows from Operating Activities: Net (Loss) Income Adjustments to Reconcile Net (Loss) Income to Net Cash Used in Operating Activities: Discount on Investment in Securities - Gain on Sale of Project Partnerships Distribution Income Changes in Operating Assets and Liabilities: Decrease (Increase) in Interest Receivable - Increase in Payable to General Partners Net Cash Used in Operating Activities Cash Flows from Investing Activities: Decrease in Receivable - Other - - Distributions Received from Project Partnerships Net Proceeds from Sale of Project Partnerships Redemption of Investment Securities - Purchase of Investment Securities - Net Cash Provided by Investing Activities Cash Flows from Financing Activities: Distributions Paid to Assignees Net Cash Used in Financing Activities (Decrease) Increase in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Year Cash and Cash Equivalents at End of Year Supplemental disclosure of non-cash activities: Increase in Distribution Payable $- $- Distribution to Assignees - - $- $- $- See accompanying notes to financial statements. 36 GATEWAY TAX CREDIT FUND II LTD. (A Florida Limited Partnership) STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED MARCH 31, 2010, 2 SERIES 5 Cash Flows from Operating Activities: Net Income (Loss) Adjustments to Reconcile Net Income (Loss) to Net Cash Used in Operating Activities: Discount on Investment in Securities - Equity in Loss of Project Partnerships - Gain on Sale of Project Partnerships Distribution Income Changes in Operating Assets and Liabilities: Decrease (Increase) in Interest Receivable - Increase in Payable to General Partners Net Cash Used in Operating Activities Cash Flows from Investing Activities: Distributions Received from Project Partnerships Net Proceeds from Sale of Project Partnerships Redemption of Investment Securities - Purchase of Investment Securities - Net Cash Provided by Investing Activities Cash Flows from Financing Activities: Distributions Paid to Assignees - Net Cash Used in Financing Activities - Increase (Decrease) in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Year Cash and Cash Equivalents at End of Year Supplemental disclosure of non-cash activities: Increase in Distribution Payable $- Distribution to Assignees - Increase in Receivable - Other - - Increase in Deferred Gain on Sale of Project Partnerships - - Increase in Payable to General Partners - - $- $- $- See accompanying notes to financial statements. 37 GATEWAY TAX CREDIT FUND II LTD. (A Florida Limited Partnership) STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED MARCH 31, 2010, 2 SERIES 6 Cash Flows from Operating Activities: Net Loss Adjustments to Reconcile Net Loss to Net Cash Used in Operating Activities: Amortization - - Impairment Loss on Investment in Project Partnerships - - Discount on Investment in Securities - Equity in Loss (Income) of Project Partnerships - (Gain) Loss on Sale of Project Partnerships Distribution Income Changes in Operating Assets and Liabilities: Decrease (Increase) in Interest Receivable - Increase in Payable to General Partners Net Cash Used in Operating Activities Cash Flows from Investing Activities: Distributions Received from Project Partnerships Net Proceeds from Sale of Project Partnerships Redemption of Investment Securities - Purchase of Investment Securities - Net Cash Provided by Investing Activities Cash Flows from Financing Activities: Distributions Paid to Assignees Net Cash Used in Financing Activities (Decrease) Increase in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Year Cash and Cash Equivalents at End of Year Supplemental disclosure of non-cash activities: Increase in Distribution Payable $- Distribution to Assignees - $- $- $- See accompanying notes to financial statements. 38 GATEWAY TAX CREDIT FUND II LTD. (A Florida Limited Partnership) STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED MARCH 31, 2010, 2 TOTAL SERIES 2 - 6 Cash Flows from Operating Activities: Net Income (Loss) Adjustments to Reconcile Net Income (Loss) to Net Cash Used in Operating Activities: Amortization - - Impairment Loss on Investment in Project Partnerships - - Discount on Investment in Securities - Equity in Loss of Project Partnerships - Gain on Sale of Project Partnerships Distribution Income Changes in Operating Assets and Liabilities: Decrease (Increase) in Interest Receivable - Increase in Payable to General Partners Net Cash Used in Operating Activities Cash Flows from Investing Activities: Decrease in Receivable - Other - - Distributions Received from Project Partnerships Net Proceeds from Sale of Project Partnerships Redemption of Investment Securities - Purchase of Investment Securities - Net Cash Provided by Investing Activities Cash Flows from Financing Activities: Capital Contributions - Distributions Paid to Assignees Net Cash Used in Financing Activities Increase (Decrease) in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Year Cash and Cash Equivalents at End of Year Supplemental disclosure of non-cash activities: Increase in Distribution Payable Distribution to Assignees Decrease in Payable to General Partners - - Increase in Receivable - Other - - Increase in Deferred Gain on Sale of Project Partnerships - - Increase in Payable to General Partners - - $- $- $- See accompanying notes to financial statements. 39 GATEWAY TAX CREDIT FUND II LTD. (A Florida Limited Partnership) NOTES TO FINANCIAL STATEMENTS MARCH 31, 2010, 2 NOTE 1 - ORGANIZATION: Gateway Tax Credit Fund II Ltd. (“Gateway”), a Florida Limited Partnership, was formed September 12, 1989, under the laws of Florida.Operations commenced on September 14, 1990 for Series 2, September 28, 1990 for Series 3, February 1, 1991 for Series 4, July 1, 1991 for Series 5 and January 1, 1992 for Series 6.Each Series has invested, as a limited partner, in other limited partnerships (“Project Partnerships”), each of which owns and operates one or more apartment complexes eligible for Low-Income Housing Tax Credits (“Tax Credits”), provided for in Section 42 of the Internal Revenue Code of 1986.Gateway will terminate on December 31, 2040, or sooner, in accordance with the terms of the limited partnership agreement (the “Agreement”).As of March 31, 2010, Gateway had received capital contributions of $195,410 from the General Partners and $37,228,000 from Beneficial Assignee Certificate investors (the “Assignees”).The fiscal year of Gateway for reporting purposes ends on March 31. Pursuant to the Securities Act of 1933, Gateway filed a Form S-11 Registration Statement with the Securities and Exchange Commission, effective September 12, 1989, which covered the offering of Gateway’s Beneficial Assignee Certificates (“BACs”) representing assignments of units for the beneficial interest of the limited partnership interest of the Assignor Limited Partner.The Assignor Limited Partner was formed for the purpose of serving in that capacity for Gateway and will not engage in any other business. Raymond James Partners, Inc. and Raymond James Tax Credit Funds, Inc., wholly owned subsidiaries of Raymond James Financial, Inc., are the General Partner and Managing General Partner, respectively and collectively the General Partners. Gateway offered BACs in five series.BACs in the amounts of $6,136,000, $5,456,000, $6,915,000, $8,616,000 and $10,105,000 for Series 2, 3, 4, 5 and 6, respectively had been issued as of March 31, 2010.Each Series is treated as though it were a separate partnership, investing in a separate and distinct pool of Project Partnerships.Net proceeds from each Series are used to acquire Project Partnerships which are specifically allocated to such Series.Income or loss and all tax items from the Project Partnerships acquired by each Series are specifically allocated among the Assignees of such Series. Operating profits and losses, cash distributions from operations and Tax Credits from each Series are allocated 99% to the Assignees in that Series and 1% to the General Partners.Profit or loss and cash distributions from sales of properties by each Series are allocated as specified in the Agreement. When Project Partnerships reach the end of their Tax Credit compliance period, Gateway initiates a process of disposing of its investments in the Project Partnerships. The objective is to sell Gateway's interest in such properties for fair market value and ultimately, liquidate the Project Partnerships and in turn, when Gateway's last Project Partnership investment is sold, liquidate Gateway. The IRS compliance period for low-income housing Tax Credit properties is generally 15 years from occupancy following construction or rehabilitation completion. All of the Project Partnerships have reached the end of their Tax Credit compliance period.As of March 31, 2010, 62 of the Project Partnership investments have been sold and, in accordance with the Gateway partnership agreement, the entire net proceeds received from these sales either have been or will be distributed to the Assignee Limited Partners of those Series of Gateway.On a cumulative basis as of March 31, 2010, $844,487 of net sales proceeds representing $137.59 per Assignee Limited Partner unit in Series 2, $535,698 of net sales proceeds representing $98.18 per Assignee Limited Partner unit in Series 3, $678,707 of net sales proceeds representing $98.15 per Assignee Limited Partner unit in Series 4, $464,238 of net sales proceeds representing $53.87 per Assignee Limited Partner unit in Series 5, and $455,888 of net sales proceeds representing $45.08 per Assignee Limited Partner unit in Series 6 have been distributed to the Assignee Limited Partners of the respective Series. NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES: Basis of Accounting Gateway utilizes the accrual basis of accounting whereby revenues are recognized when earned and expenses are recognized when obligations are incurred. Gateway accounts for its investments as the limited partner in Project Partnerships (“Investments in Project Partnerships”) using the equity method of accounting, because management believes that Gateway does not have a majority control of the major operating and financial policies of the Project Partnerships in which it invests, and reports the equity in loss of the Project Partnerships on a 3-month lag in the Statements of Operations.Under the equity method, the Investments in Project Partnerships initially include: 1) Gateway’s capital contribution, 2) Acquisition fees paid to the General Partner for services rendered in selecting properties for acquisition, 3) Acquisition expenses including legal fees, travel and other miscellaneous costs relating to acquiring properties. 40 NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES (Continued): Quarterly the Investments in Project Partnerships are increased or decreased as follows: 1) Increased for equity in income or decreased for equity in loss of the Project Partnerships, 2) Decreased for cash distributions received from the Project Partnerships, 3) Decreased for the amortization of the acquisition fees and expenses, 4) Decreased, where appropriate, for impairment. Pursuant to the limited partnership agreements for the Project Partnerships, cash losses generated by the Project Partnerships are allocated to the general partners of those partnerships.In subsequent years, cash profits, if any, are first allocated to the general partners to the extent of the allocation of prior cash losses. Since Gateway invests as a limited partner, and therefore is not obligated to fund losses or make additional capital contributions, it does not recognize losses from individual Project Partnerships to the extent that these losses would reduce the investment in those Project Partnerships below zero.The suspended losses will be used to offset future income from the individual Project Partnerships.Any cash distributions received from Project Partnerships which have a zero investment balance are accounted for as distribution income in the period the cash distribution is received by Gateway. Gateway reviews its investments in Project Partnerships to determine if there has been any permanent impairment whenever events or changes in circumstances indicate that the carrying amount of the investment may not be recoverable.If the sum of the expected future cash flows is less than the carrying amount of the investment, Gateway recognizes an impairment loss.As part of its analysis, Gateway has historically considered the residual value of the Project Partnerships as one key component of its estimate of future cash flows.During the quarter ended December 31, 2008, as a direct result of the deterioration that occurred within the United States financial markets and more specifically, its negative impact on the Tax Credit market, Gateway concluded that any residual value of the Project Partnerships given the Tax Credit market conditions could not be practicably determined.As a result, Gateway eliminated estimates of residual value of the Project Partnerships from the recoverability portion of its impairment analysis.No impairment expense was recognized for the year ended March 31, 2010.Impairment expense for the year ended March 31, 2009 totaled $22,839 (all in Series 6).No impairment expense was recognized for the year ended March 31, 2008.Gateway is continuing to execute its process of disposition of its interest in Project Partnerships that have reached the end of their Tax Credit compliance period, refer to Note 5 – Summary of Disposition Activities for the most recent update of those on-going activities. Cash and Cash Equivalents Gateway’s policy is to include short-term investments with an original maturity of three months or less in Cash and Cash Equivalents.Short-term investments are comprised of money market mutual funds. Concentration of Credit Risk Financial instruments which potentially subject Gateway to concentrations of credit risk consist of cash investments in a money market mutual fund whose investment advisor is a wholly owned subsidiary of Raymond James Financial, Inc.In July 2010, an unaffiliated third party will replace the current investment advisor. Use of Estimates in the Preparation of Financial Statements The preparation of financial statements in conformity with generally accepted accounting principles (“GAAP”) requires the use of estimates that affect certain reported amounts and disclosures.These estimates are based on management’s knowledge and experience.Accordingly, actual results could differ from these estimates. Investment in Securities Gateway is required under GAAP to categorize its investments in debt securities as held-to-maturity, available-for-sale or trading securities, dependent upon Gateway’s intent in holding the securities.Gateway’s intent is to hold all of its debt securities (U.S. Treasury Notes) until maturity and to use these assets to fund Gateway’s ongoing operations.The U.S. Treasury Notes are carried at amortized cost, which approximates market value, and are adjusted for amortization of premiums and accretion of discounts to maturity.Such adjustments are included in Interest Income.There are no Investments in Securities as of March 31, 2010 and 2009. 41 NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES (Continued): Income Taxes No provision for income taxes has been made in these financial statements, as income taxes are a liability of the partners rather than of Gateway.Gateway files income tax returns in the U.S. federal jurisdiction and various state jurisdictions.Gateway is no longer subject to U.S. federal examination by tax authorities for years prior to calendar year 2007.The income tax returns subject to state examination by tax authorities are generally consistent with the federal period. State Tax Withholding Certain state tax jurisdictions impose a capital gains tax on the taxable gains associated with the sale of investments in partnerships.As General Partner of Gateway, it is Gateway’s obligation to calculate and withhold the applicable state taxes that are payable by the Partners of Gateway when Project Partnerships are sold or otherwise disposed by Gateway.In most cases, the state taxes are due regardless if proceeds are received from the sale of Project Partnerships.Therefore, Gateway has estimated the withholding taxes payable and the amount is included in Distribution Payable on the Balance Sheet. Variable Interest Entities Generally, a variable interest entity, or VIE, is an entity with one or more of the following characteristics, (a) the total equity investment at risk is not sufficient to permit the entity to finance its activities without additional subordinated financial support; (b) as a group the holders of the equity investment at risk lack (i) the ability to make decisions about an entity’s activities through voting or similar rights, (ii) the obligation to absorb the expected losses of the entity; or (c) the equity investors have voting rights that are not proportional to their economic interests and substantially all of the entity’s activities either involve, or are conducted on behalf of, an investor that has disproportionately few voting rights.GAAP requires a VIE to be consolidated in the financial statements of the entity that is determined to be the primary beneficiary of the VIE.Gateway’s determination of the primary beneficiary of each VIE requires judgment and is based on an analysis of all relevant facts and circumstances including: (1) the existence of a principal-agency relationship between the limited partner and the general partner, (2) the relationship and significance of the activities of the VIE to each partner, (3) each partner’s exposure to the expected losses of the VIE, and (4) the design of the VIE.In the design of Project Partnership VIEs, the overriding concept centers around the premise that the limited partner invests solely for tax attributes associated with the property held by the VIE, while the general partner of the project partnership is responsible for overseeing its operations.Based upon its analysis of all the relevant facts and considerations, Gateway has concluded that in those instances where the Project Partnership interests are determined to be VIEs, the general partner of the Project Partnership is more closely associated with the Project Partnership than the limited partner (Gateway) and therefore, Gateway is not the primary beneficiary. Gateway holds variable interests in 84 VIEs, which consist of Project Partnerships, of which Gateway is not the primary beneficiary.Two of Gateway’s Project Partnership investments have been determined not to be VIEs.Since its inception, Gateway’s maximum exposure to loss as a result of its involvement with unconsolidated VIEs has been limited to Gateway’s capital contributions to those VIEs, which is approximately $14,896,075 at March 31, 2010.Over the course of the investment and Tax Credit cycle, this maximum exposure to loss was offset by actual losses experienced by the Project Partnerships recorded by Gateway in its equity accounting.Accordingly, at the current stage of the investment and Tax Credit cycle, the carrying value of Gateway’s interest in the VIEs has been reduced to $0.Gateway may be subject to additional losses to the extent of any financial support that Gateway voluntarily provides to those Project Partnerships in the future.Gateway does not currently intend to provide future financial support to the Project Partnerships. Recent Accounting Changes In June 2009, the FASB issued amendments to the consolidation guidance applicable to variable interest entities which Gateway adopted effective April 1, 2010.The amendments will have no impact on its financial statements for the year-ended March 31, 2011. In May 2009, the FASB issued guidance regarding subsequent events, which was subsequently updated in February 2010.This guidance established general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued.In particular, this guidance sets forth the period after the balance sheet date during which management of a reporting entity should evaluate events or transactions that may occur for potential recognition or disclosure in the financial statements, the circumstances under which an entity should recognize events or transactions occurring after the balance sheet date in its financial statements, and the disclosures that an entity should make about events or transactions that occurred after the balance sheet date.This guidance was effective for financial statements issued for fiscal years and interim periods ending after June 15, 2009, and was therefore adopted by Gateway for the quarter ended December 31, 2009.The adoption did not have a significant impact on the subsequent events that Gateway reports, either through recognition or disclosure, in the financial statements.In February 2010, the FASB amended its guidance on subsequent events to remove the requirement to disclose the date through which an entity has evaluated subsequent events, alleviating conflicts with current SEC guidance.This amendment was effective immediately and therefore Gateway did not include the disclosure in this Form 10-K. 42 NOTE 3 - RELATED PARTY TRANSACTIONS: The Payable to General Partners primarily represents the asset management fees and general and administrative expenses owed to the General Partners at the end of the period.It is unsecured, due on demand and, in accordance with the Agreement, non-interest bearing.Within the next 12 months, the Managing General Partner does not intend to demand payment on the portion of Asset Management Fees payable classified as long-term on the Balance Sheet. For the years ended March 31, 2010, 2009 and 2008 the General Partners and affiliates are entitled to compensation and reimbursement for costs and expenses incurred by Gateway as follows: Asset Management Fee - The Managing General Partner is entitled to receive an annual asset management fee equal to 0.25% of the aggregate cost of Gateway’s interest in the projects owned by the Project Partnerships.The asset management fee will be paid only after all other expenses of Gateway have been paid.These fees are included in the Statements of Operations. Series 2 Series 3 Series 4 Series 5 Series 6 Total General and Administrative Expenses - The Managing General Partner is reimbursed for general and administrative expenses of Gateway on an accountable basis.This expense is included in the Statements of Operations. Series 2 Series 3 Series 4 Series 5 Series 6 Total Total unpaid asset management fees and administrative expenses payable to the General Partners, which are included on the Balance Sheet as of March 31, 2010 and 2009 are as follows: March 31, 2010 March 31, 2009 Series 2 Series 3 Series 4 Series 5 Series 6 Total Refer to the discussion of net profit on re-syndication transactions contributed to Gateway by the Managing General Partner in Note 5, Summary of Disposition Activities herein. 43 NOTE 4 – INVESTMENTS IN PROJECT PARTNERSHIPS: As of March 31, 2010, Gateway had acquired a 99% interest in the profits, losses, and Tax Credits as a limited partner in Project Partnerships (Series 2 - 12, Series 3 - 15, and Series 4 - 9) which own and operate government assisted multi-family housing complexes.Cash flows from operations are allocated according to each Project Partnership agreement.Upon dissolution, proceeds will be distributed according to each Project Partnership agreement. The following is a summary of Investments in Project Partnerships as of: SERIES 2 SERIES 3 SERIES 4 March 31, March 31, March 31, March 31, March 31, March 31, Capital Contributions to Project Partnerships and purchase price paid for limited partner interests in Project Partnerships $ 2,073,022 $ 3,159,579 $ 2,494,974 $ 1,402,420 Cumulative equity in losses of Project Partnerships (1) Cumulative distributions received from Project Partnerships Investment in Project Partnerships before Adjustment Excess of investment cost over the underlying assets acquired: Acquisition fees and expenses Accumulated amortization of acquisition fees and expenses Investments in Project Partnerships $- $- $- $- $- $- (1) In accordance with Gateway's accounting policy to not carry investments in Project Partnerships below zero, cumulative suspended losses of $3,381,882 in Series 2, $6,220,928 in Series 3, and $2,694,245 in Series 4 for the year ended March 31, 2010; and cumulative suspended losses of $5,135,273 in Series 2, $5,884,963 in Series 3, and $2,922,713 in Series 4 for the year ended March 31, 2009 are not included. 44 NOTE 4 – INVESTMENTS IN PROJECT PARTNERSHIPS (Continued): As of March 31, 2010, Gateway had acquired a 99% interest in the profits, losses, and Tax Credits as a limited partner in Project Partnerships (Series 5 - 21 and Series 6 - 29) which own and operate government assisted multi-family housing complexes.Cash flows from operations are allocated according to each Project Partnership agreement.Upon dissolution, proceeds will be distributed according to each Project Partnership agreement. The following is a summary of Investments in Project Partnerships as of: SERIES 5 SERIES 6 TOTAL SERIES 2 - 6 March 31, March 31, March 31, March 31, March 31, March 31, Capital Contributions to Project Partnerships and purchase price paid for limited partner interests in Project Partnerships $ 3,729,876 $ 5,097,323 $ 5,424,795 $ 5,424,795 $ 15,125,087 $ 17,733,091 Cumulative equity in losses of Project Partnerships (1) Cumulative distributions received from Project Partnerships Investment in Project Partnerships before Adjustment Excess of investment cost over the underlying assets acquired: Acquisition fees and expenses Accumulated amortization of acquisition fees and expenses Reserve for Impairment of Investment in Project Partnerships - - Investments in Project Partnerships $- $- $- $- $- $- (1) In accordance with Gateway's accounting policy to not carry investments in Project Partnerships below zero, cumulative suspended losses of $6,427,740 in Series 5 and $5,680,549 in Series 6 for the year ended March 31, 2010; and cumulative suspended losses of $7,971,901 in Series 5 and $5,086,927 in Series 6 for the year ended March 31, 2009 are not included. 45 NOTE 4 – INVESTMENTS IN PROJECT PARTNERSHIPS (Continued): In accordance with Gateway’s policy of presenting the financial information of the Project Partnerships on a three month lag, below is the summarized balance sheets for the Project Partnerships of Series 2 as of December 31 and the summarized statements of operations for the year ended December 31 of each year: SERIES 2 SUMMARIZED BALANCE SHEETS Assets: Current assets Investment properties, net Other assets Total assets Liabilities and Partners' Deficit: Current liabilities Long-term debt Total liabilities Partners' deficit Limited Partner General Partners Total partners' deficit Total liabilities and partners' deficit SUMMARIZED STATEMENTS OF OPERATIONS Rental and other income Expenses: Operating expenses Interest expense Depreciation and amortization Total expenses Net loss Other partners' share of net loss Gateway's share of net loss Suspended losses Equity in Loss of Project Partnerships $- $- $- 46 NOTE 4 – INVESTMENTS IN PROJECT PARTNERSHIPS (Continued): In accordance with Gateway’s policy of presenting the financial information of the Project Partnerships on a three month lag, below is the summarized balance sheets for the Project Partnerships of Series 3 as of December 31 and the summarized statements of operations for the year ended December 31 of each year: SERIES 3 SUMMARIZED BALANCE SHEETS Assets: Current assets Investment properties, net Other assets Total assets Liabilities and Partners' Deficit: Current liabilities Long-term debt Total liabilities Partners' equity (deficit) Limited Partner General Partners Total partners' deficit Total liabilities and partners' deficit SUMMARIZED STATEMENTS OF OPERATIONS Rental and other income Expenses: Operating expenses Interest expense Depreciation and amortization Total expenses Net loss Other partners' share of net loss Gateway's share of net loss Suspended losses Equity in Loss of Project Partnerships $- $- $- 47 NOTE 4 – INVESTMENTS IN PROJECT PARTNERSHIPS (Continued): In accordance with Gateway’s policy of presenting the financial information of the Project Partnerships on a three month lag, below is the summarized balance sheets for the Project Partnerships of Series 4 as of December 31 and the summarized statements of operations for the year ended December 31 of each year: SERIES 4 SUMMARIZED BALANCE SHEETS Assets: Current assets Investment properties, net Other assets Total assets Liabilities and Partners' Deficit: Current liabilities Long-term debt Total liabilities Partners' equity (deficit) Limited Partner General Partners Total partners' deficit Total liabilities and partners' deficit SUMMARIZED STATEMENTS OF OPERATIONS Rental and other income Expenses: Operating expenses Interest expense Depreciation and amortization Total expenses Net loss Other partners' share of net loss Gateway's share of net loss Suspended losses Equity in Loss of Project Partnerships $- $- $- 48 NOTE 4 – INVESTMENTS IN PROJECT PARTNERSHIPS (Continued): In accordance with Gateway’s policy of presenting the financial information of the Project Partnerships on a three month lag, below is the summarized balance sheets for the Project Partnerships of Series 5 as of December 31 and the summarized statements of operations for the year ended December 31 of each year: SERIES 5 SUMMARIZED BALANCE SHEETS Assets: Current assets Investment properties, net Other assets Total assets Liabilities and Partners' Deficit: Current liabilities Long-term debt Total liabilities Partners' deficit Limited Partner General Partners Total partners' deficit Total liabilities and partners' deficit SUMMARIZED STATEMENTS OF OPERATIONS Rental and other income Expenses: Operating expenses Interest expense Depreciation and amortization Total expenses Net loss Other partners' share of net loss Gateway's share of net loss Suspended losses Equity in Loss of Project Partnerships $- 49 NOTE 4 – INVESTMENTS IN PROJECT PARTNERSHIPS (Continued): In accordance with Gateway’s policy of presenting the financial information of the Project Partnerships on a three month lag, below is the summarized balance sheets for the Project Partnerships of Series 6 as of December 31 and the summarized statements of operations for the year ended December 31 of each year: SERIES 6 SUMMARIZED BALANCE SHEETS Assets: Current assets Investment properties, net Other assets Total assets Liabilities and Partners' Deficit: Current liabilities Long-term debt Total liabilities Partners' deficit Limited Partner General Partners Total partners' deficit Total liabilities and partners' deficit SUMMARIZED STATEMENTS OF OPERATIONS Rental and other income Expenses: Operating expenses Interest expense Depreciation and amortization Total expenses Net loss Other partners' share of net (loss) income Gateway's share of net loss Suspended losses Equity in (Loss) Income of Project Partnerships $- 50 NOTE 4 – INVESTMENTS IN PROJECT PARTNERSHIPS (Continued): In accordance with Gateway’s policy of presenting the financial information of the Project Partnerships on a three month lag, below is the summarized balance sheets for the Project Partnerships of Series 2 through 6 as of December 31 and the summarized statements of operations for the year ended December 31 of each year: TOTAL SERIES 2 - 6 SUMMARIZED BALANCE SHEETS Assets: Current assets Investment properties, net Other assets Total assets Liabilities and Partners' Deficit: Current liabilities Long-term debt Total liabilities Partners' deficit Limited Partner General Partners Total partners' deficit Total liabilities and partners' deficit SUMMARIZED STATEMENTS OF OPERATIONS Rental and other income Expenses: Operating expenses Interest expense Depreciation and amortization Total expenses Net loss Other partners' share of net loss Gateway's share of net loss Suspended losses Equity in Loss of Project Partnerships $- 51 NOTE 4 - INVESTMENTS IN PROJECT PARTNERSHIPS (Continued): Gateway’s equity by Series as reflected by the Project Partnerships differs from the Investments in Project Partnerships before acquisition fees and expenses, amortization and impairment reserves by Series primarily because of suspended losses (refer to Note 2 for discussion of suspended losses). By Series these differences are as follows: Equity Per Project Partnership Equity Per Gateway Series 2 Series 3 Series 4 Series 5 Series 6 NOTE 5 – SUMMARY OF DISPOSITION ACTIVITIES: Gateway at one time held investments in 148 Project Partnerships (22 in Series 2, 23 in Series 3, 29 in Series 4, 36 in Series 5, and 38 in Series 6).As of March 31, 2010, Gateway has sold or otherwise disposed of its interest in 62 Project Partnerships (10 in Series 2, 8 in Series 3, 20 in Series 4, 15 in Series 5 and 9 in Series 6).A summary of the sale or disposition transactions for the Project Partnerships disposed during the past three fiscal years are summarized below: Fiscal Year 2010 Disposition Activity: Series 2 Transaction Net Proceeds Gain (Loss) Month / Year Project Partnership Net Proceeds Per BAC on Disposal December 2009 Charleston Properties December 2009 Pocola Properties December 2009 Sallisaw Properties II October 2009 Sylacauga Heritage Apartments, Ltd. - - - August 2009 Lewiston Limited Partnership The net proceeds per BAC from the sale of Charleston Properties, Pocola Properties, Sallisaw Properties II, and Lewiston Limited Partnership are a component of the Distribution Payable on the Balance Sheet as of March 31, 2010.These net proceeds, less the applicable state tax withholding, will be distributed to the Series 2 Assignees in a subsequent quarter. Series 4 Transaction Net Proceeds Gain (Loss) Month / Year Project Partnership Net Proceeds Per BAC on Disposal October 2009 Village Apartments of St. Joseph II $- $- $- Other, net (see below) - - Gateway recognized an additional gain on sale of Project Partnerships in the amount of $2,000 resulting from the true-up of certain legal and other sale transaction closing expenses arising from a Project Partnership sale transaction which closed in the prior fiscal year.This amount, less the applicable state tax withholding, will be distributed to the Series 4 Assignees in a subsequent quarter. 52 NOTE 5 – SUMMARY OF DISPOSITION ACTIVITIES (Continued): Series 5 Transaction Net Proceeds Gain (Loss) Deferred Gain Month / Year Project Partnership Net Proceeds Per BAC on Disposal on Disposal March 2010 Blackshear Apartments, L.P., Phase II $- March 2010 Woodcrest Associates of South Boston - December 2009 Pine Terrace Apartments, L.P. - December 2009 Shellman Housing, L.P. - December 2009 Crisp Properties, L.P. - October 2009 Village Apartments of Effingham - October 2009 Village Apartments of Seymour II - In accordance with GAAP, although the sale of Blackshear Apartments, L.P., Phase II was consummated on or prior to March 31, 2010, the gain on the sale is being deferred on the Balance Sheet and not recognized on the Statement of Operations until the period that the net sales proceeds are received.Gateway recorded a receivable for the gross proceeds from this sale totaling $152,032 which is included in Receivable – Other on the Balance Sheet and has been subsequently received in April 2010.The net proceeds, less the applicable state tax withholding, will be distributed to the Series 5 Assignees in a subsequent quarter.The deferred gain of $151,377 will be recognized on the fiscal year 2011 first quarter Statement of Operations. The net proceeds per BAC from the sale of Woodcrest Associates of South Boston, Pine Terrace Apartments, L.P., Shellman Housing, L.P., Crisp Properties, L.P., Village Apartments of Effingham, and Village Apartments of Seymour II are a component of the Distribution Payable on the Balance Sheet as of March 31, 2010.These net proceeds, less the applicable state tax withholding, will be distributed to the Series 5 Assignees in a subsequent quarter. Series 6 Transaction Net Proceeds Gain (Loss) Month / Year Project Partnership Net Proceeds Per BAC on Disposal Other, net (see below) $- $- Gateway recognized an additional gain on sale of Project Partnerships in the amount of $2,000 resulting from the true-up of certain legal and other sale transaction closing expenses arising from a Project Partnership sale transaction which closed in a prior fiscal year.This amount, less the applicable state tax withholding, will be distributed to the Series 6 Assignees in a subsequent quarter Fiscal Year 2009 Disposition Activity: Series 2 Transaction Net Proceeds Gain (Loss) Month / Year Project Partnership Net Proceeds Per BAC on Disposal September 2008 Prairie Apartments Other, net (see below) - - The net proceeds per BAC from the sale of Prairie Apartments are a component of the Distribution Payable on the Balance Sheet as of March 31, 2009.These net proceeds, less the applicable state tax withholding, will be distributed to the Series 2 Assignees in a subsequent quarter. Gateway recognized an additional gain on sale of Project Partnerships in the amount of $5,300 resulting from the true-up of certain legal and other sale transaction closing expenses arising from Project Partnership sale transactions which closed in the prior fiscal year.This amount, less the applicable state tax withholding, will be distributed to the Series 2 Assignees in a subsequent quarter. 53 NOTE 5 – SUMMARY OF DISPOSITION ACTIVITIES (Continued): Re-syndications of Project Partnerships occur when a new buyer acquires the assets of a Project Partnership and renovates the existing affordable housing property and finances the costs of the renovation in part through the acquisition and sale of Tax Credits.In such re-syndication transactions, the assets of the existing Project Partnership are sold to a new partnership, net sales proceeds from the sale of assets are remitted to either Gateway or the general partner of the Project Partnership as appropriate, and the Project Partnership is liquidated.In a separate transaction, interests in the new partnership, which has a “fresh” allocation of Tax Credits, are sold to an unrelated third party or fund.In certain limited circumstances, the Managing General Partner of Gateway is involved in “re-syndicating” the sale of interests in the new partnership to an unrelated third party or fund.In those instances, the Managing General Partner has adopted the policy that it will contribute any net profits it received from the re-syndication transaction to Gateway.The Lakeshore Apartments property was the subject of a fiscal year 2008 re-syndication transaction in which the Managing General Partner was involved in the re-syndication, and $3,357 of re-syndication profit has been contributed during fiscal year 2009 to Gateway by the Managing General Partner (in October 2008).This amount is included as a component of the Distribution Payable and Distributions to Assignees on the Balance Sheet and Statement of Partners’ Equity (Deficit), respectively, as of March 31, 2009.The distribution to the Series 2 Assignees, less the applicable state tax withholding, will occur in a subsequent quarter. Series 4 Transaction Net Proceeds Gain (Loss) Month / Year Project Partnership Net Proceeds Per BAC on Disposal December 2008 Williston Properties December 2008 St. George Properties December 2008 Jonesville Manor September 2008 Rural Development Group June 2008 Norton Green Other, net (see below) - - The net proceeds per BAC from the sale of Williston Properties, St. George Properties, Jonesville Manor, and Rural Development are a component of the Distribution Payable on the Balance Sheet as of March 31, 2009.These net proceeds were distributed to the Series 4 Assignees in April 2009. The net proceeds per BAC from the sale of Norton Green were distributed to the Series 4 Assignees in September 2008. As part of the September 2008 distribution, Gateway distributed an additional $9,737 to the Series 4 Assignees ($1.41 per BAC) resulting from the true-up of certain legal and sale transaction closing expenses arising from Project Partnership sale transactions which closed in the prior fiscal year. Gateway recognized an additional gain on sale of Project Partnerships in the amount of $1,850 resulting from the true-up of certain legal and other sale transaction closing expenses arising from a Project Partnership sale transaction which closed in the prior fiscal year.This amount, less the applicable state tax withholding, will be distributed to the Series 4 Assignees in a subsequent quarter. Series 5 Transaction Net Proceeds Gain (Loss) Month / Year Project Partnership Net Proceeds Per BAC on Disposal Other, net (see below) $- $- Gateway recognized an additional gain on sale of Project Partnerships in the amount of $3,700 resulting from the true-up of certain legal and other sale transaction closing expenses arising from Project Partnership sale transactions which closed in the prior fiscal year.This amount, less the applicable state tax withholding, will be distributed to the Series 5 Assignees in a subsequent quarter. 54 NOTE 5 – SUMMARY OF DISPOSITION ACTIVITIES (Continued): Series 6 Transaction Net Proceeds Gain (Loss) Month / Year Project Partnership Net Proceeds Per BAC on Disposal December 2008 Newport Village December 2008 Blacksburg Terrace September 2008 Spruce Apartments September 2008 Shannon Apartments September 2008 Cornell Apartments September 2008 Winter Park Apartments The net proceeds per BAC from the sale of Newport Village, Blacksburg Terrace, Spruce Apartments, Shannon Apartments, Cornell Apartments, and Winter Park Apartments are a component of the Distribution Payable on the Balance Sheet as of March 31, 2009.These net proceeds were distributed to the Series 6 Assignees in May 2009. Fiscal Year 2008 Disposition Activity: Series 2 Transaction Net Proceeds Gain (Loss) Month / Year Project Partnership Net Proceeds Per BAC on Disposal October 2007 Inverness Club, Ltd. October 2007 Lakeshore Apartments April 2007 Claxton Elderly, Ltd. April 2007 Lake Park, Ltd. The net proceeds per BAC from the sale of Inverness Club, Ltd. and Lakeshore Apartments were distributed to the Series 2 Assignees in February 2008. The net proceeds per BAC from the sale of Claxton Elderly, Ltd. were distributed to the Series 2 Assignees in August 2007. The net proceeds per BAC from the sale of Lake Park, Ltd. were distributed to the Series 2 Assignees in October 2007. The following properties were the subject of re-syndication transactions in which the Managing General Partner was involved in the re-syndication, and $191,053 of re-syndication profit was contributed to Gateway by the Managing General Partner in October 2007.The re-syndication profit contributions associated with each transaction are as follows: Claxton Elderly, Ltd. Lake Park, Ltd. Total Re-syndication contribution $ 191,053 Series 3 Transaction Net Proceeds Gain (Loss) Month / Year Project Partnership Net Proceeds Per BAC on Disposal December 2007 Sunchase II, Ltd. December 2007 Logansport Seniors Apartments March 2007 Belmont Senior Apts., Ltd. - - Other, net (see below) - - The net proceeds per BAC from the sale of Sunchase II, Ltd. and Logansport Seniors Apartments were distributed to the Series 3 Assignees in March 2008. 55 NOTE 5 – SUMMARY OF DISPOSITION ACTIVITIES (Continued): In accordance with GAAP, although the sale of Belmont Senior Apts., Ltd. was consummated on or prior to March 31, 2007, the gain on the sale was deferred on the Balance Sheet and not recognized in the Statement of Operations until the period that the net sales proceeds were received.The entire balance of the net proceeds due from this sale were subsequently received in April 2007 and the deferred gain of $43,850 was recognized in the fiscal year 2008 first quarter Statement of Operations. Gateway recognized an additional gain on sale of Project Partnerships in the amount of $185 resulting from the true-up of accrued and actual legal expenses arising from a Project Partnership sale transaction which closed in the prior fiscal year.This amount was distributed to the Series 3 Assignees in March 2008. Series 4 Transaction Net Net Proceeds Gain (Loss) Month / Year Project Partnership Proceeds Per BAC on Disposal February 2008 Chestnut Apartments $- $- December 2007 Oaks Apartments December 2007 Tarpon Heights Apartments December 2007 Sonora Seniors Apartments, Ltd. December 2007 Fredericksburg Seniors Apartments, Ltd. December 2007 Ozona Seniors, Ltd. December 2007 Brackettville Seniors Apartments, Ltd. December 2007 Timpson Seniors Apartments, Ltd. November 2007 Jasper Villas Apartments October 2007 Eudora Senior Housing March 2007 Edmonton Senior, Ltd. - - March 2007 Owingsville Senior, Ltd. - - The net proceeds per BAC from the sale of Oaks Apartments, Tarpon Heights Apartments, Sonora Seniors Apartments, Ltd., Fredericksburg Seniors Apartments, Ltd., Ozona Seniors, Ltd., Brackettville Seniors Apartments, Ltd., Timpson Seniors Apartments, Ltd., Jasper Villas Apartments, and Eudora Senior Housing were distributed to the Series 4 Assignees in March 2008. In accordance with GAAP, although the sales of Edmonton Senior, Ltd. and Owingsville Senior, Ltd. were consummated on or prior to March 31, 2007, the gains on the sales were deferred on the Balance Sheet and not recognized in the Statement of Operations until the period that the net sales proceeds were received.The entire balance of the net proceeds due from these sales were subsequently received in April 2007 and the deferred gains of $38,350 and $45,850 were recognized in the fiscal year 2008 first quarter Statement of Operations. Series 5 Transaction Net Proceeds Gain (Loss) Month / Year Project Partnership Net Proceeds Per BAC on Disposal November 2007 Zapata Housing, Ltd. October 2007 Pemberton Village II, Ltd. October 2007 Magic Circle II, Ltd. September 2007 Redmont II, Ltd. September 2007 Fox Ridge Apartments, Ltd. September 2007 Country Place Apartments - Georgetown September 2007 Country Place Apartments - Portland II The net proceeds per BAC from the sale of Zapata Housing, Ltd., Pemberton Village II, Ltd., and Magic Circle II, Ltd. are a component of the Distribution Payable on the Balance Sheet as of March 31, 2008.These net proceeds were distributed to the Series 5 Assignees in April 2008. The net proceeds per BAC from the sale of Redmont II, Ltd., Fox Ridge Apartments, Ltd., Country Place Apartments - Georgetown, and Country Place Apartments - Portland II were distributed to the Series 5 Assignees in October 2007. 56 NOTE 5 – SUMMARY OF DISPOSITION ACTIVITIES (Continued): Series 6 Transaction Net Net Proceeds Gain (Loss) Month / Year Project Partnership Proceeds Per BAC on Disposal December 2007 Hardy Senior Citizen Apartments August 2007 Autumn Village II The net proceeds per BAC from the sale of Hardy Senior Citizen Apartments are a component of the Distribution Payable on the Balance Sheet as of March 31, 2008.These net proceeds were distributed to the Series 6 Assignees in September 2008. The net proceeds per BAC from the sale of Autumn Village II were distributed to the Series 6 Assignees in November 2007. NOTE 6 - TAXABLE INCOME (LOSS): The following is a reconciliation between net income (loss) as reported in the financial statements and Gateway’s income (loss) for tax purposes: SERIES 2 Net Income (Loss) per Financial Statements Equity in Loss of Project Partnerships for tax purposes in excess of losses for financial statement purposes Adjustments to convert March 31, fiscal year end to December 31, taxable year end Additional Gain on Sale of Project Partnerships for tax purposes Items Expensed for Tax purposes not expensed for Financial Statement purposes: Administrative Expense - - Items Expensed for Financial Statement purposes not expensed for Tax purposes: Asset Management Fee Other Adjustments Gateway income (loss) for tax purposes as of December 31 December 31, December 31, December 31, Federal Low Income Housing Tax Credits (Unaudited) $- $- $- The differences in the assets and liabilities of the Series for financial reporting purposes and tax reporting purposes for the year ended March 31, 2010 are as follows: Financial Tax Reporting Reporting Purposes Purposes Differences Investments in Local Limited Partnerships $- Other Assets Liabilities 57 NOTE 6 - TAXABLE INCOME (LOSS) (Continued): The following is a reconciliation between net (loss) income as reported in the financial statements and Gateway’s (loss) income for tax purposes: SERIES 3 Net (Loss) Income per Financial Statements Equity in Loss of Project Partnerships for tax purposes in excess of losses for financial statement purposes Adjustments to convert March 31, fiscal year end to December 31, taxable year end Additional Gain on Sale of Project Partnerships for tax purposes - Items Expensed for Financial Statement purposes not expensed for Tax purposes: Asset Management Fee Other Adjustments Gateway (loss) income for tax purposes as of December 31 December 31, December 31, December 31, Federal Low Income Housing Tax Credits (Unaudited) $- $- $- The differences in the assets and liabilities of the Series for financial reporting purposes and tax reporting purposes for the year ended March 31, 2010 are as follows: Financial Tax Reporting Reporting Purposes Purposes Differences Investments in Local Limited Partnerships $- Other Assets Liabilities 58 NOTE 6 - TAXABLE INCOME (LOSS) (Continued): The following is a reconciliation between net (loss) income as reported in the financial statements and Gateway’s income for tax purposes: SERIES 4 Net (Loss) Income per Financial Statements Equity in Loss of Project Partnerships for tax purposes in excess of losses for financial statement purposes Adjustments to convert March 31, fiscal year end to December 31, taxable year end Additional Gain on Sale of Project Partnerships for tax purposes Items Expensed for Financial Statement purposes not expensed for Tax purposes: Asset Management Fee Administrative Expense - - Other Adjustments Gateway income for tax purposes as of December 31 December 31, December 31, December 31, Federal Low Income Housing Tax Credits (Unaudited) $- $- $- The differences in the assets and liabilities of the Series for financial reporting purposes and tax reporting purposes for the year ended March 31, 2010 are as follows: Financial Tax Reporting Reporting Purposes Purposes Differences Investments in Local Limited Partnerships $- Other Assets Liabilities 59 NOTE 6 - TAXABLE INCOME (LOSS) (Continued): The following is a reconciliation between net income (loss) as reported in the financial statements and Gateway’s income (loss) for tax purposes: SERIES 5 Net Income (Loss) per Financial Statements Equity in Loss of Project Partnerships for tax purposes in excess of losses for financial statement purposes Adjustments to convert March 31, fiscal year end to December 31, taxable year end Additional Gain (Loss) on Sale of Project Partnerships for tax purposes Items Expensed for Tax purposes not expensed for Financial Statement purposes: Administrative Expense - Items Expensed for Financial Statement purposes not expensed for Tax purposes: Asset Management Fee Amortization Expense - - Other Adjustments Gateway income (loss) for tax purposes as of December 31 December 31, December 31, December 31, Federal Low Income Housing Tax Credits (Unaudited) $- $- $- The differences in the assets and liabilities of the Series for financial reporting purposes and tax reporting purposes for the year ended March 31, 2010 are as follows: Financial Tax Reporting Reporting Purposes Purposes Differences Investments in Local Limited Partnerships $- Other Assets Liabilities 60 NOTE 6 - TAXABLE INCOME (LOSS) (Continued): The following is a reconciliation between net loss as reported in the financial statements and Gateway’s (loss) income for tax purposes: SERIES 6 Net Loss per Financial Statements Equity in Loss of Project Partnerships for tax purposes in excess of losses for financial statement purposes Adjustments to convert March 31, fiscal year end to December 31, taxable year end Additional (Loss) Gain on Sale of Project Partnerships for tax purposes Items Expensed for Tax purposes not expensed for Financial Statement purposes: Administrative Expense - - Items Expensed for Financial Statement purposes not expensed for Tax purposes: Asset Management Fee Amortization Expense - Impairment Expense - - Other Adjustments Gateway (loss) income for tax purposes as of December 31 December 31, December 31, December 31, Federal Low Income Housing Tax Credits (Unaudited) $- $- $- The differences in the assets and liabilities of the Series for financial reporting purposes and tax reporting purposes for the year ended March 31, 2010 are as follows: Financial Tax Reporting Reporting Purposes Purposes Differences Investments in Local Limited Partnerships $- Other Assets Liabilities 61 NOTE 6 - TAXABLE INCOME (LOSS) (Continued): The following is a reconciliation between net income (loss) as reported in the financial statements and Gateway’s income for tax purposes: TOTAL SERIES 2 - 6 Net Income (Loss) per Financial Statements Equity in Loss of Project Partnerships for tax purposes in excess of losses for financial statement purposes Adjustments to convert March 31, fiscal year end to December 31, taxable year end Additional Gain on Sale of Project Partnerships for tax purposes Items Expensed for Tax purposes not expensed for Financial Statement purposes: Administrative Expense - Items Expensed for Financial Statement purposes not expensed for Tax purposes: Asset Management Fee Amortization Expense - Administrative Expense - - Impairment Expense - - Other Adjustments Gateway income for tax purposes as of December 31 The difference in the total value of Gateway’s Investments in Project Partnerships is approximately $4,553,394 higher for Series 2, $5,494,850 higher for Series 3, $2,740,709 higher for Series 4, $8,179,488 higher for Series 5 and $8,752,566 higher for Series 6 for financial reporting purposes than for tax return purposes because (i) there were depreciation differences between financial reporting purposes and tax return purposes and (ii) certain expenses are not deductible for tax return purposes. The differences in the assets and liabilities of Gateway for financial reporting purposes and tax reporting purposes for the year ended March 31, 2010 are as follows: Financial Tax Reporting Reporting Purposes Purposes Differences Investments in Local Limited Partnerships $- Other Assets Liabilities 62 NOTE 7 - SELECTED QUARTERLY FINANCIAL DATA (UNAUDITED): Series 2 Quarter 1 Quarter 2 Quarter 3 Quarter 4 Year 2010 6/30/2009 9/30/2009 12/31/2009 3/31/2010 Total Revenues Net (Loss) Income (Loss) Earnings Per Weighted Average Beneficial Assignee Certificate Outstanding Series 3 Quarter 1 Quarter 2 Quarter 3 Quarter 4 Year 2010 6/30/2009 9/30/2009 12/31/2009 3/31/2010 Total Revenues Net Loss Loss Per Weighted Average Beneficial Assignee Certificate Outstanding Series 4 Quarter 1 Quarter 2 Quarter 3 Quarter 4 Year 2010 6/30/2009 9/30/2009 12/31/2009 3/31/2010 Total Revenues Net Loss Loss Per Weighted Average Beneficial Assignee Certificate Outstanding Series 5 Quarter 1 Quarter 2 Quarter 3 Quarter 4 Year 2010 6/30/2009 9/30/2009 12/31/2009 3/31/2010 Total Revenues Net (Loss) Income (Loss) Earnings Per Weighted Average Beneficial Assignee Certificate Outstanding 63 NOTE 7 - SELECTED QUARTERLY FINANCIAL DATA (UNAUDITED) (Continued): Series 6 Quarter 1 Quarter 2 Quarter 3 Quarter 4 Year 2010 6/30/2009 9/30/2009 12/31/2009 3/31/2010 Total Revenues Net Loss Loss Per Weighted Average Beneficial Assignee Certificate Outstanding Series 2 - 6 Quarter 1 Quarter 2 Quarter 3 Quarter 4 Year 2010 6/30/2009 9/30/2009 12/31/2009 3/31/2010 Total Revenues Net (Loss) Income Series 2 Quarter 1 Quarter 2 Quarter 3 Quarter 4 Year 2009 6/30/2008 9/30/2008 12/31/2008 3/31/2009 Total Revenues Net Loss Loss Per Weighted Average Beneficial Assignee Certificate Outstanding Series 3 Quarter 1 Quarter 2 Quarter 3 Quarter 4 Year 2009 6/30/2008 9/30/2008 12/31/2008 3/31/2009 Total Revenues Net Loss Loss Per Weighted Average Beneficial Assignee Certificate Outstanding 64 NOTE 7 - SELECTED QUARTERLY FINANCIAL DATA (UNAUDITED) (Continued): Series 4 Quarter 1 Quarter 2 Quarter 3 Quarter 4 Year 2009 6/30/2008 9/30/2008 12/31/2008 3/31/2009 Total Revenues $- Net Income (Loss) Earnings (Loss) Per Weighted Average Beneficial Assignee Certificate Outstanding Series 5 Quarter 1 Quarter 2 Quarter 3 Quarter 4 Year 2009 6/30/2008 9/30/2008 12/31/2008 3/31/2009 Total Revenues Net Loss Loss Per Weighted Average Beneficial Assignee Certificate Outstanding Series 6 Quarter 1 Quarter 2 Quarter 3 Quarter 4 Year 2009 6/30/2008 9/30/2008 12/31/2008 3/31/2009 Total Revenues Net (Loss) Income (Loss) Earnings Per Weighted Average Beneficial Assignee Certificate Outstanding Series 2 - 6 Quarter 1 Quarter 2 Quarter 3 Quarter 4 Year 2009 6/30/2008 9/30/2008 12/31/2008 3/31/2009 Total Revenues Net (Loss) Income NOTE 8 – SUBSEQUENT EVENTS: Series 5 Subsequent to the March 31, 2010 year-end, Gateway sold its partnership interest in Alma Properties, An Arkansas Limited Partnership.Gateway received approximately $65,000 in net proceeds (approximately $7.54 per beneficial assignee certificate) which also approximates the gain on sale of Project Partnerships.The gain will be recognized in the first quarter of fiscal year 2011 and available proceeds from this sale transaction, less the applicable state tax withholding, will be distributed to the Series 5 Assignees in a subsequent quarter. 65 Item 9.Changes in and disagreements with Accountants on Accounting and Financial Disclosures. None. Item 9A.Controls and Procedures Not applicable to Gateway’s annual report for fiscal year ended March 31, 2010. Item 9A(T).Controls and Procedures Disclosure controls are procedures designed to ensure that information required to be disclosed in Gateway's reports filed under the Exchange Act, such as this report, is recorded, processed, summarized, and reported within the time periods specified in the SEC's rules and forms.Disclosure controls are also designed to ensure that such information is accumulated and communicated to management, including the Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure.In designing and evaluating the disclosure controls and procedures, management recognized that any controls and procedures, no matter how well designed and operated, can provide only reasonable, not absolute, assurance of achieving the desired control objectives, as Gateway's are designed to do, and management necessarily was required to apply its judgment in evaluating the cost-benefit relationship of possible controls and procedures. Under the supervision and with the participation of the Managing General Partner’s management, including the Chief Executive Officer and Chief Financial Officer, Gateway has evaluated the effectiveness of its disclosure controls and procedures applicable to each of the Series as well as to the total partnership pursuant to Exchange Act Rule 13a-15(b) as of the end of the period covered by this report.Based on that evaluation, the Chief Executive Officer and Chief Financial Officer have concluded that these disclosure controls and procedures applicable to each of the Series as well as to the total partnership are effective.There were no changes in Gateway’s internal control over financial reporting during the year ended March 31, 2010 that have materially affected, or are reasonably likely to materially affect, Gateway’s internal control over financial reporting. REPORT OF MANAGEMENT ON INTERNAL CONTROL OVER FINANCIAL REPORTING Gateway’s management is responsible for establishing and maintaining adequate internal control over financial reporting for Gateway.Internal control over financial reporting is a process to provide reasonable assurance regarding the reliability of Gateway’s financial reporting for external purposes in accordance with accounting principles generally accepted in the United States.Internal control over financial reporting includes maintaining records that in reasonable detail accurately and fairly reflect Gateway’s transactions; providing reasonable assurance that transactions are recorded as necessary for preparation of its financial statements; providing reasonable assurance that receipts and expenditures of Gateway’s assets are made in accordance with management authorization; and providing reasonable assurance that unauthorized acquisition, use or disposition of Gateway’s assets that could have a material effect on Gateway’s financial statements would be prevented or detected on a timely basis.Because of its inherent limitations, internal control over financial reporting is not intended to provide absolute assurance that a misstatement of Gateway’s financial statements would be prevented or detected. Management conducted an evaluation of the effectiveness of Gateway’s internal control over financial reporting applicable to each of the Series as well as to the total partnership based on the framework in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO).Based on this evaluation, management concluded that Gateway’s internal control over financial reporting applicable to each of the Series as well as to the total partnership was effective as of March 31, 2010. With respect to the Rule 13a-14(a)/15d-14(a) Certifications of the President and Chief Financial Officer, respectively, of the Managing General Partner of Gateway (see Exhibits 31.1 and 31.2 included herein), such certifications are applicable to each of the Series as well as to the total partnership. Item 9B.Other Information None. 66 PART III Item 10.Directors and Executive Officers of Gateway Gateway has no directors or executive officers.Gateway’s affairs are managed and controlled by the Managing General Partner.Certain information concerning the directors and officers of the Managing General Partner are set forth below. Raymond James Tax Credit Funds, Inc. - Managing General Partner Raymond James Tax Credit Funds, Inc. is the Managing General Partner and is responsible for decisions pertaining to the acquisition and sale of Gateway’s interests in the Project Partnerships and other matters related to the business operations of Gateway.Certain officers and the directors of the Managing General Partner are as follows: Ronald M. Diner, age 66, is President and a Director.He is a Senior Vice President of Raymond James & Associates, Inc., with whom he has been employed since June 1983.Mr. Diner received an MBA degree from Columbia University (1968) and a BS degree from Trinity College (1966).Prior to joining Raymond James & Associates, Inc., he managed the broker-dealer activities of Pittway Real Estate, Inc., a real estate development firm.He was previously a loan officer at Marine Midland Realty Credit Corp., and spent three years with Common, Dann & Co., a New York regional investment firm.He has served as a member of the Board of Directors of the Council for Rural Housing and Development, a national organization of developers, managers and syndicators of properties developed under the RECD Section 515 program, and is a member of the Board of Directors of the Florida Council for Rural Housing and Development.Mr. Dinerhas been a speaker and panel member at state and national seminars relating to the low-income housing credit. J. Davenport Mosby III, age 54, is a Vice President and a Director.He is a Senior Managing Director of Raymond James & Associates, Inc. which he joined in 1982.Mr. Mosby received an MBA from the Harvard Business School (1982).He graduated magna cum laude with a BA from Vanderbilt University where he was elected to Phi Beta Kappa. Raymond James Tax Credit Funds, Inc. is a wholly owned subsidiary of Raymond James Financial, Inc. (“RJF”).RJF has adopted a Business Ethics and Corporate Policy that is applicable to the officers and employees of Raymond James Tax Credit Funds, Inc., the Managing General Partner of Gateway.That policy is posted on RJF’s Internet website at http://www.raymondjames.com under “About Our Company” Investor Relations Corporate Governance Employee Code of Ethics. Raymond James Partners, Inc. – Raymond James Partners, Inc. was formed to act as the general partner, with affiliated corporations, in limited partnerships sponsored by Raymond James Financial, Inc. The officers and directors of Raymond James Partners, Inc. are as follows: J. Davenport Mosby III is a Director and President. Ronald M. Diner is a Director and Vice President. Mary Jean Kissner is a Vice President. Sandra Humphries is Secretary and Treasurer.She also serves in the same capacities for the Managing General Partner. Item 11.Executive Compensation Gateway has no directors or officers. Item 12.Security Ownership of Certain Beneficial Owners and Management Neither of the General Partners nor their directors and officers own any units of the outstanding securities of Gateway as of March 31, 2010. Gateway is a Limited Partnership and therefore does not have voting shares of stock.To the knowledge of Gateway, no person owns of record or beneficially, more than 5% of Gateway’s outstanding units. 67 Item 13.Certain Relationships and Related Transactions and Director Independence Gateway has no officers or directors.However, various kinds of compensation and fees are payable to the General Partners and their affiliates during the organization and operations of Gateway.Additionally, the General Partners will receive distributions from Gateway if there is cash available for distribution or residual proceeds as defined in the Partnership Agreement.The amounts and kinds of compensation and fees are described on pages 15 to 18 of the Prospectus under the caption “Management Compensation”, which is incorporated herein by reference.See Note 3 of Notes to Financial Statements in Item 8 of this Annual Report on Form 10-K for amounts accrued or paid to the General Partners and their affiliates during the years ended March 31, 2010, 2009 and 2008. The Payable to General Partners primarily represents the asset management fees and general and administrative expenses owed to the General Partners at the end of the period.It is unsecured, due on demand and, in accordance with the limited partnership agreement, non-interest bearing.Within the next 12 months, the Managing General Partner does not intend to demand payment on the portion of Asset Management Fees payable classified as long-term on the Balance Sheet. For the years ended March 31, 2010, 2009 and 2008 the General Partners and affiliates are entitled to compensation and reimbursement for costs and expenses incurred by Gateway as follows: Asset Management Fee - The Managing General Partner is entitled to receive an annual asset management fee equal to 0.25% of the aggregate cost of Gateway’s interest in the projects owned by the Project Partnerships.The asset management fee will be paid only after all other expenses of Gateway have been paid.These fees are included in the Statements of Operations. Series 2 Series 3 Series 4 Series 5 Series 6 Total General and Administrative Expenses - The Managing General Partner is reimbursed for general and administrative expenses of Gateway on an accountable basis.This expense is included in the Statements of Operations. Series 2 Series 3 Series 4 Series 5 Series 6 Total Total unpaid asset management fees and administrative expenses payable to the General Partners, which are included on the Balance Sheet as of March 31, 2010 and 2009 are as follows: March 31, 2010 March 31, 2009 Series 2 Series 3 Series 4 Series 5 Series 6 Total 68 Item 14.Principal Accounting Fees & Services Audit Fees The aggregate fees billed by Gateway’s principal accounting firm, Reznick Group, P.C., for professional services rendered for the audit of the annual financial statements, various matters related to SEC filings, and review of financial statements included in the Gateway’s quarterly report on Form 10-Q amounted to $48,800 and $53,555 for the years ended March 31, 2010 and 2009, respectively. Tax Fees During fiscal 2010 and 2009, Spence, Marston, Bunch, Morris and Co. was engaged to prepare Gateway’s federal tax return, for which they billed $9,500 and $9,000 for the years ended March 31, 2010 and 2009, respectively. Other Fees The two members of Raymond James Tax Credit Funds, Inc. Board of Directors, Ronald M. Diner and J. Davenport Mosby III also serve as the members of the Audit Committee on behalf of Gateway.The audit committee charter requires that the committee approve the engagement of the principal accounting firm prior to the rendering of any audit or non-audit services.During fiscal 2010, 100% of the audit related and other services and 100% of the tax services were pre-approved by the Audit Committee. 69 PART IV Item 15.Exhibits, Financial Statement Schedules a. (1) Financial Statements (2)Financial Statement Schedules – Schedule III – Real Estate and Accumulated Depreciation of Property Owned by Project Partnerships Schedule IV – Mortgage loans on real estate All other schedules are omitted because they are not applicable or not required, or because the required information is shown either in the financial statements or in the notes thereto. (3) Exhibit Listing Exhibit NumberDescription Amended Certificate of Limited Partnership of Gateway Tax Credit Fund II, Ltd. (Filed as an Exhibit to Registration Statement on Form S-11, File No. 33-31821, and incorporated herein by reference.) The form of Partnership Agreement of the Partnership (included as Exhibit "A" to the Prospectus, File No. 33-31821, and incorporated herein by reference.) Certification required by Rule 15d-14(a).(Filed herewith.) Certification required by Rule 15d-14(a).(Filed herewith.) 32 Certification required by Rule 15d-14(b).(Filed herewith.) 70 GATEWAY TAX CREDIT FUND II LTD. SCHEDULE III - REAL ESTATE AND ACCUMULATED DEPRECIATION OF PROPERTY OWNED BY PROJECT PARTNERSHIPS INVESTED IN AS OF DECEMBER 31, 2009 SERIES 2 Apartment Properties # of Mortgage Loan Partnership Location Units Balance Deerfield II Douglas, GA 24 Hartwell Family Hartwell, GA 24 Cherrytree Apts. Albion, PA 33 Springwood Apts. Westfield, NY 32 Pearson Elderly Pearson, GA 25 Richland Elderly Richland, GA 34 Woodland Terrace Waynesboro, GA 30 Mt. Vernon Elderly Mt. Vernon, GA 21 Lakeland Elderly Lakeland, GA 29 Manchester Housing Manchester, GA 49 Durango C.W.W. Durango, CO 24 Columbus Sr. Columbus, KS 16 Total Series 2 SERIES 2 Cost at Acquisition Date Apartment Properties Net Improvements Buildings Capitalized Improvements Subsequent to Partnership Land & Equipment Acquisition Deerfield II 0 Hartwell Family 0 Cherrytree Apts. Springwood Apts. Pearson Elderly Richland Elderly Woodland Terrace Mt. Vernon Elderly Lakeland Elderly Manchester Housing Durango C.W.W. Columbus Sr. Total Series 2 71 GATEWAY TAX CREDIT FUND II LTD. SCHEDULE III - REAL ESTATE AND ACCUMULATED DEPRECIATION OF PROPERTY OWNED BY PROJECT PARTNERSHIPS INVESTED IN AS OF DECEMBER 31, 2009 SERIES 2 Apartment Properties Gross Amount At Which Carried At December 31, 2009 Buildings, Improvements Partnership Land & Equipment Total Deerfield II Hartwell Family Cherrytree Apts. Springwood Apts. Pearson Elderly Richland Elderly Woodland Terrace Mt. Vernon Elderly Lakeland Elderly Manchester Housing Durango C.W.W. Columbus Sr. Total Series 2 SERIES 2 Apartment Properties Accumulated Depreciable Life Partnership Depreciation Deerfield II 5-27.5 Hartwell Family 5-27.5 Cherrytree Apts. 5-27.5 Springwood Apts. 5-40 Pearson Elderly 5-30 Richland Elderly 5-30 Woodland Terrace 5-30 Mt. Vernon Elderly 5-30 Lakeland Elderly 5-30 Manchester Housing 5-30 Durango C.W.W. 5-40 Columbus Sr. 5-27.5 Total Series 2 72 GATEWAY TAX CREDIT FUND II LTD. SCHEDULE III - REAL ESTATE AND ACCUMULATED DEPRECIATION OF PROPERTY OWNED BY PROJECT PARTNERSHIPS INVESTED IN AS OF DECEMBER 31, 2009 SERIES 3 Apartment Properties # of Mortgage Loan Partnership Location Units Balance Poteau II Poteau, OK 52 Sallisaw Sallisaw, OK 52 Nowata Properties Oolagah, OK 32 Waldron Properties Waldron, AR 24 Roland II Roland, OK 52 Stilwell Stilwell, OK 48 Hornellsville Arkport, NY 24 CE McKinley II Rising Sun, MD 16 Weston Apartments Weston, AL 10 Countrywood Apts. Centreville, AL 40 Wildwood Apts. Pineville, LA 28 Hancock Hawesville, KY 12 Hopkins Madisonville, KY 24 Elkhart Apts. Elkhart, TX 54 Heritage Villas Helena, GA 25 Total Series 3 SERIES 3 Cost at Acquisition Date Apartment Properties Net Improvements Buildings Capitalized Improvements Subsequent to Partnership Land & Equipment Acquisition Poteau II 0 Sallisaw 0 Nowata Properties 0 Waldron Properties 0 Roland II 0 Stilwell 0 Hornellsville CE McKinley II Weston Apartments 0 Countrywood Apts. Wildwood Apts. Hancock 0 Hopkins Elkhart Apts. Heritage Villas Total Series 3 73 GATEWAY TAX CREDIT FUND II LTD. SCHEDULE III - REAL ESTATE AND ACCUMULATED DEPRECIATION OF PROPERTY OWNED BY PROJECT PARTNERSHIPS INVESTED IN AS OF DECEMBER 31, 2009 SERIES 3 Apartment Properties Gross Amount At Which Carried At December 31, 2009 Buildings, Improvements Partnership Land & Equipment Total Poteau II Sallisaw Nowata Properties Waldron Properties Roland II Stilwell Hornellsville CE McKinley II Weston Apartments Countrywood Apts. Wildwood Apts. Hancock Hopkins Elkhart Apts. Heritage Villas Total Series 3 SERIES 3 Apartment Properties Accumulated Depreciable Life Partnership Depreciation Poteau II 5-25 Sallisaw 5-25 Nowata Properties 5-25 Waldron Properties 5-25 Roland II 5-25 Stilwell 5-25 Hornellsville 5-27.5 CE McKinley II 5-27.5 Weston Apartments 5-27.5 Countrywood Apts. 5-27.5 Wildwood Apts. 5-30 Hancock 5-27.5 Hopkins 5-27.5 Elkhart Apts. 5-25 Heritage Villas 5-30 Total Series 3 74 GATEWAY TAX CREDIT FUND II LTD. SCHEDULE III - REAL ESTATE AND ACCUMULATED DEPRECIATION OF PROPERTY OWNED BY PROJECT PARTNERSHIPS INVESTED IN AS OF DECEMBER 31, 2009 SERIES 4 Apartment Properties # of Mortgage Loan Partnership Location Units Balance Seneca Apartments Seneca, MO 24 Westville Westville, OK 36 Wellsville Senior Wellsville, KS 24 Stilwell II Stilwell, OK 52 Spring Hill Senior Spring Hill, KS 24 Wynnwood Common Fairchance, PA 34 Courtyard Huron, SD 21 Piedmont Barnesville, GA 36 S.F. Arkansas City Arkansas City, KS 12 Total Series 4 SERIES 4 Cost at Acquisition Date Apartment Properties Net Improvements Buildings Capitalized Improvements Subsequent to Partnership Land & Equipment Acquisition Seneca Apartments Westville 0 Wellsville Senior Stilwell II 0 Spring Hill Senior 0 Wynnwood Common Courtyard Piedmont 0 S.F. Arkansas City 0 Total Series 4 75 GATEWAY TAX CREDIT FUND II LTD. SCHEDULE III - REAL ESTATE AND ACCUMULATED DEPRECIATION OF PROPERTY OWNED BY PROJECT PARTNERSHIPS INVESTED IN AS OF DECEMBER 31, 2009 SERIES 4 Apartment Properties Gross Amount At Which Carried At December 31, 2009 Buildings, Improvements Partnership Land & Equipment Total Seneca Apartments Westville Wellsville Senior Stilwell II Spring Hill Senior Wynnwood Common Courtyard Piedmont S.F. Arkansas City Total Series 4 SERIES 4 Apartment Properties Accumulated Depreciable Life Partnership Depreciation Seneca Apartments 5-27.5 Westville 5-27.5 Wellsville Senior 5-25 Stilwell II 5-27.5 Spring Hill Senior 5-25 Wynnwood Common 5-40 Courtyard 5-27.5 Piedmont 5-27.5 S.F. Arkansas City 5-27.5 Total Series 4 76 GATEWAY TAX CREDIT FUND II LTD. SCHEDULE III - REAL ESTATE AND ACCUMULATED DEPRECIATION OF PROPERTY OWNED BY PROJECT PARTNERSHIPS INVESTED IN AS OF DECEMBER 31, 2009 SERIES 5 Apartment Properties # of Mortgage Loan Partnership Location Units Balance S.F. Winfield Winfield, KS 12 S.F.Medicine Lodge Medicine Lodge, KS 16 S.F. Ottawa Ottawa, KS 24 S.F. Concordia Concordia, KS 20 Carrollton Club Carrollton, GA 78 Scarlett Oaks Lexington, SC 40 Brooks Hill Ellijay, GA 44 Greensboro Greensboro, GA 24 Greensboro II Greensboro, GA 32 Crawford Crawford, GA 25 Yorkshire Wagoner, OK 60 Clayton Clayton, OK 24 Alma Alma, AR 24 Spring Hill Spring Hill, KS 36 Menard Retirement Menard, TX 24 Wallis Housing Wallis, TX 24 Mill Creek Grove, OK 60 Cloverdale Chandler, TX 24 S. Timber Ridge Cloverdale, IN 44 Pineville Pineville, MO 12 Ravenwood Americus, GA 24 Total Series 5 77 GATEWAY TAX CREDIT FUND II LTD. SCHEDULE III - REAL ESTATE AND ACCUMULATED DEPRECIATION OF PROPERTY OWNED BY PROJECT PARTNERSHIPS INVESTED IN AS OF DECEMBER 31, 2009 SERIES 5 Cost at Acquisition Date Apartment Properties Net Improvements Buildings Capitalized Improvements Subsequent to Partnership Land & Equipment Acquisition S.F. Winfield S.F.Medicine Lodge S.F. Ottawa S.F. Concordia Carrollton Club Scarlett Oaks Brooks Hill 0 Greensboro Greensboro II Crawford Yorkshire Clayton 0 Alma 0 Spring Hill Menard Retirement Wallis Housing Mill Creek Cloverdale S. Timber Ridge Pineville Ravenwood Total Series 5 78 GATEWAY TAX CREDIT FUND II LTD. SCHEDULE III - REAL ESTATE AND ACCUMULATED DEPRECIATION OF PROPERTY OWNED BY PROJECT PARTNERSHIPS INVESTED IN AS OF DECEMBER 31, 2009 SERIES 5 Apartment Properties Gross Amount At Which Carried At December 31, 2009 Buildings, Improvements Partnership Land & Equipment Total S.F. Winfield S.F.Medicine Lodge S.F. Ottawa S.F. Concordia Carrollton Club Scarlett Oaks Brooks Hill Greensboro Greensboro II Crawford Yorkshire Clayton Alma Spring Hill Menard Retirement Wallis Housing Mill Creek Cloverdale S. Timber Ridge Pineville Ravenwood Total Series 5 79 GATEWAY TAX CREDIT FUND II LTD. SCHEDULE III - REAL ESTATE AND ACCUMULATED DEPRECIATION OF PROPERTY OWNED BY PROJECT PARTNERSHIPS INVESTED IN AS OF DECEMBER 31, 2009 SERIES 5 Apartment Properties Accumulated Depreciable Life Partnership Depreciation S.F. Winfield 5-27.5 S.F.Medicine Lodge 5-27.5 S.F. Ottawa 5-27.5 S.F. Concordia 5-27.5 Carrollton Club 5-27.5 Scarlett Oaks 5-27.5 Brooks Hill 5-27.5 Greensboro 5-30 Greensboro II 5-30 Crawford 5-30 Yorkshire 5-50 Clayton 5-27.5 Alma 5-25 Spring Hill 5-25 Menard Retirement 5-30 Wallis Housing 5-30 Mill Creek 5-25 Cloverdale 5-27.5 S. Timber Ridge 5-25 Pineville 5-27.5 Ravenwood 5-27.5 Total Series 5 80 GATEWAY TAX CREDIT FUND II LTD. SCHEDULE III - REAL ESTATE AND ACCUMULATED DEPRECIATION OF PROPERTY OWNED BY PROJECT PARTNERSHIPS INVESTED IN AS OF DECEMBER 31, 2009 SERIES 6 Apartment Properties # of Mortgage Loan Partnership Location Units Balance Carthage Carthage, MO 24 Coal City Coal City, IL 24 Frazier Smyrna, DE 30 Ehrhardt Ehrhardt, SC 16 Sinton Sinton, TX 32 Frankston Frankston, TX 24 Flagler Beach Flagler Beach, FL 43 Oak Ridge Williamsburg, KY 24 Monett Monett, MO 32 Arma Arma, KS 28 Southwest City Southwest City, MO 12 Meadowcrest Luverne, AL 32 Parsons Parsons, KS 48 Goodwater Falls Jenkins, KY 36 Northfield Station Corbin, KY 24 Pleasant Hill Square Somerset, KY 24 Heritage Drive S. Jacksonville, TX 40 Brodhead Brodhead, KY 24 Mt. Village Mt. Vernon, KY 24 Hazlehurst Hazlehurst, MS 32 Sunrise Yankton, SD 33 Stony Creek Hooversville, PA 32 Logan Place Logan, OH 40 Haines Haines, AK 32 Maple Wood Barbourville, KY 24 Summerhill Gassville, AR 28 Dorchester St. George, SC 12 Lancaster Mountain View, AR 33 Dawson Dawson, GA 40 Total Series 6 81 GATEWAY TAX CREDIT FUND II LTD. SCHEDULE III - REAL ESTATE AND ACCUMULATED DEPRECIATION OF PROPERTY OWNED BY PROJECT PARTNERSHIPS INVESTED IN AS OF DECEMBER 31, 2009 SERIES 6 Cost at Acquisition Date Apartment Properties Net Improvements Buildings Capitalized Improvements Subsequent to Partnership Land & Equipment Acquisition Carthage Coal City Frazier Ehrhardt Sinton Frankston Flagler Beach Oak Ridge Monett Arma Southwest City Meadowcrest Parsons 0 Goodwater Falls Northfield Station Pleasant Hill Square Heritage Drive S. Brodhead Mt. Village Hazlehurst Sunrise Stony Creek 0 Logan Place Haines Maple Wood Summerhill Dorchester Lancaster Dawson Total Series 6 82 GATEWAY TAX CREDIT FUND II LTD. SCHEDULE III - REAL ESTATE AND ACCUMULATED DEPRECIATION OF PROPERTY OWNED BY PROJECT PARTNERSHIPS INVESTED IN AS OF DECEMBER 31, 2009 SERIES 6 Apartment Properties Gross Amount At Which Carried At December 31, 2009 Buildings, Improvements Partnership Land & Equipment Total Carthage Coal City Frazier Ehrhardt Sinton Frankston Flagler Beach Oak Ridge Monett Arma Southwest City Meadowcrest Parsons Goodwater Falls Northfield Station Pleasant Hill Square Heritage Drive S. Brodhead Mt. Village Hazlehurst Sunrise Stony Creek Logan Place Haines Maple Wood Summerhill Dorchester Lancaster Dawson Total Series 6 83 GATEWAY TAX CREDIT FUND II LTD. SCHEDULE III - REAL ESTATE AND ACCUMULATED DEPRECIATION OF PROPERTY OWNED BY PROJECT PARTNERSHIPS INVESTED IN AS OF DECEMBER 31, 2009 SERIES 6 Apartment Properties Accumulated Depreciable Life Partnership Depreciation Carthage 5-27.5 Coal City 5-27.5 Frazier 5-27.5 Ehrhardt 5-27.5 Sinton 5-50 Frankston 5-50 Flagler Beach 5-40 Oak Ridge 5-27.5 Monett 5-27.5 Arma 5-27.5 Southwest City 5-27.5 Meadowcrest 5-40 Parsons 5-27.5 Goodwater Falls 5-27.5 Northfield Station 5-27.5 Pleasant Hill Square 5-27.5 Heritage Drive S. 5-25 Brodhead 5-40 Mt. Village 5-50 Hazlehurst 5-40 Sunrise 5-27.5 Stony Creek 5-27.5 Logan Place 5-27.5 Haines 5-27.5 Maple Wood 5-27.5 Summerhill 5-27.5 Dorchester 5-27.5 Lancaster 5-40 Dawson 5-40 Total Series 6 84 GATEWAY TAX CREDIT FUND II LTD. SCHEDULE III - REAL ESTATE AND ACCUMULATED DEPRECIATION OF PROPERTY OWNED BY PROJECT PARTNERSHIPS INVESTED IN AS OF DECEMBER 31, 2009 NOTES TO SCHEDULE III SERIES 2 Reconciliation of Land, Building & Improvements current year changes: Balance at beginning of period - December 31, 2008 Additions during period: Acquisitions through foreclosure 0 Other acquisitions Improvements, etc. 0 Other 0 Deductions during period: Cost of real estate sold Other Balance at end of period - December 31, 2009 Reconciliation of Accumulated Depreciation current year changes: Balance at beginning of period - December 31, 2008 Current year expense Sale of assets Prior year adjustments Balance at end of period - December 31, 2009 SERIES 3 Reconciliation of Land, Building & Improvements current year changes: Balance at beginning of period - December 31, 2008 Additions during period: Acquisitions through foreclosure 0 Other acquisitions Improvements, etc. 0 Other 0 Deductions during period: Cost of real estate sold 0 Other 0 0 Balance at end of period - December 31, 2009 Reconciliation of Accumulated Depreciation current year changes: Balance at beginning of period - December 31, 2008 Current year expense Sale of assets 0 Prior year adjustments 0 Balance at end of period - December 31, 2009 85 GATEWAY TAX CREDIT FUND II LTD. SCHEDULE III - REAL ESTATE AND ACCUMULATED DEPRECIATION OF PROPERTY OWNED BY PROJECT PARTNERSHIPS INVESTED IN AS OF DECEMBER 31, 2009 NOTES TO SCHEDULE III SERIES 4 Reconciliation of Land, Building & Improvements current year changes: Balance at beginning of period - December 31, 2008 Additions during period: Acquisitions through foreclosure 0 Other acquisitions Improvements, etc. 0 Other 0 Deductions during period: Cost of real estate sold Other Balance at end of period - December 31, 2009 Reconciliation of Accumulated Depreciation current year changes: Balance at beginning of period - December 31, 2008 Current year expense Sale of assets Prior year adjustments Balance at end of period - December 31, 2009 SERIES 5 Reconciliation of Land, Building & Improvements current year changes: Balance at beginning of period - December 31, 2008 Additions during period: Acquisitions through foreclosure 0 Other acquisitions Improvements, etc. 0 Other 0 Deductions during period: Cost of real estate sold Other Balance at end of period - December 31, 2009 Reconciliation of Accumulated Depreciation current year changes: Balance at beginning of period - December 31, 2008 Current year expense Sale of assets Prior year adjustments Balance at end of period - December 31, 2009 86 GATEWAY TAX CREDIT FUND II LTD. SCHEDULE III - REAL ESTATE AND ACCUMULATED DEPRECIATION OF PROPERTY OWNED BY PROJECT PARTNERSHIPS INVESTED IN AS OF DECEMBER 31, 2009 NOTES TO SCHEDULE III SERIES 6 Reconciliation of Land, Building & Improvements current year changes: Balance at beginning of period - December 31, 2008 Additions during period: Acquisitions through foreclosure 0 Other acquisitions Improvements, etc. 0 Other 0 Deductions during period: Cost of real estate sold 0 Other 2 2 Balance at end of period - December 31, 2009 Reconciliation of Accumulated Depreciation current year changes: Balance at beginning of period - December 31, 2008 Current year expense Sale of assets 0 Prior year adjustments 2 Balance at end of period - December 31, 2009 87 GATEWAY TAX CREDIT FUND II LTD. SCHEDULE IV - MORTGAGE LOANS ON REAL ESTATE AS OF DECEMBER 31, 2009 SERIES 2 PARTNERSHIP # OF UNITS BALANCE INTEREST RATE MONTHLY DEBT SERVICE TERM (YEARS) Deerfield II 24 8.75% 50 Hartwell Family 24 8.75% 50 Cherrytree Apts. 33 8.75% 50 Springwood Apts. 32 8.75% 50 Pearson Elderly 25 9.00% 50 Richland Elderly 34 8.75% 50 Woodland Terrace 30 8.75% 50 Mt. Vernon Elderly 21 8.75% 50 Lakeland Elderly 29 8.75% 50 Manchester Housing 49 8.75% 50 Durango C.W.W. 24 9.00% 50 Columbus Sr. 16 8.25% 50 Total Series 2 SERIES 3 PARTNERSHIP # OF UNITS BALANCE INTEREST RATE MONTHLY DEBT SERVICE TERM (YEARS) Poteau II 52 9.50% 50 Sallisaw 52 9.50% 50 Nowata Properties 32 9.50% 50 Waldron Properties 24 9.00% 50 Roland II 52 9.50% 50 Stilwell 48 9.50% 50 Hornellsville 24 9.00% 50 CE McKinley II 16 8.75% 50 Weston Apartments 10 9.00% 50 Countrywood Apts. 40 9.00% 50 Wildwood Apts. 28 9.50% 50 Hancock 12 9.50% 50 Hopkins 24 8.75% 50 Elkhart Apts. 54 9.00% 40 Heritage Villas 25 8.75% 50 Total Series 3 88 GATEWAY TAX CREDIT FUND II LTD. SCHEDULE IV - MORTGAGE LOANS ON REAL ESTATE AS OF DECEMBER 31, 2009 SERIES 4 PARTNERSHIP # OF UNITS BALANCE INTEREST RATE MONTHLY DEBT SERVICE TERM (YEARS) Seneca Apartments 24 9.00% 50 Westville 36 8.75% 50 Wellsville Senior 24 8.75% 50 Stilwell II 52 8.75% 50 Spring Hill Senior 24 8.75% 50 Wynnwood Common 34 8.75% 50 Courtyard 21 9.25% 50 Piedmont 36 8.75% 50 S.F. Arkansas City 12 10.62% 50 Total Series 4 SERIES 5 PARTNERSHIP # OF UNITS BALANCE INTEREST RATE MONTHLY DEBT SERVICE TERM (YEARS) S.F. Winfield 12 11.37% 50 S.F.Medicine Lodge 16 10.62% 50 S.F. Ottawa 24 10.62% 50 S.F. Concordia 20 11.87% 50 Carrollton Club 78 7.75% 50 Scarlett Oaks 40 8.25% 50 Brooks Hill 44 8.25% 50 Greensboro 24 7.75% 50 Greensboro II 32 7.75% 50 Crawford 25 8.25% 50 Yorkshire 60 8.25% 50 Clayton 24 8.25% 50 Alma 24 8.75% 50 Spring Hill 36 8.25% 50 Menard Retirement 24 8.75% 50 Wallis Housing 24 8.75% 50 Mill Creek 60 8.25% 50 Cloverdale 24 8.75% 50 S. Timber Ridge 44 8.75% 50 Pineville 12 8.25% 50 Ravenwood 24 7.25% 50 Total Series 5 89 GATEWAY TAX CREDIT FUND II LTD. SCHEDULE IV - MORTGAGE LOANS ON REAL ESTATE AS OF DECEMBER 31, 2009 SERIES 6 PARTNERSHIP # OF UNITS BALANCE INTEREST RATE MONTHLY DEBT SERVICE TERM (YEARS) Carthage 24 8.75% 50 Coal City 24 7.75% 50 Frazier 30 8.25% 50 Ehrhardt 16 7.75% 50 Sinton 32 8.25% 50 Frankston 24 8.75% 50 Flagler Beach 43 8.25% 50 Oak Ridge 24 8.25% 50 Monett 32 8.25% 50 Arma 28 8.75% 50 Southwest City 12 8.25% 50 Meadowcrest 32 8.25% 50 Parsons 48 7.75% 50 Goodwater Falls 36 7.75% 50 Northfield Station 24 7.75% 50 Pleasant Hill Square 24 7.75% 50 Heritage Drive S. 40 8.25% 50 Brodhead 24 7.75% 50 Mt. Village 24 8.25% 50 Hazlehurst 32 8.25% 50 Sunrise 33 8.75% 50 Stony Creek 32 8.75% 50 Logan Place 40 8.25% 50 Haines 32 8.25% 50 Maple Wood 24 7.75% 50 Summerhill 28 8.25% 50 Dorchester 12 7.75% 50 Lancaster 33 7.75% 50 Dawson 40 7.25% 50 Total Series 6 90 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. GATEWAY TAX CREDIT FUND II, LTD. (A Florida Limited Partnership) By: Raymond James Tax Credit Funds, Inc. (the Managing General Partner) Date: June 29, 2010 By:/s/ Ronald M. Diner Ronald M. Diner President and Director Date: June 29, 2010 By:/s/ J. Davenport Mosby III J. Davenport Mosby III Director Date: June 29, 2010 By:/s/ Toni S. Matthews Toni S. Matthews Vice President and Chief Financial Officer Date: June 29, 2010 By:/s/ Sandra C. Humphreys Sandra C. Humphreys Secretary and Treasurer 91
